Exhibit 10.3

 

PURCHASE AND SALE AGREEMENT

ARTICLE 1:  PROPERTY/PURCHASE PRICE

1.1                                 Certain Basic Terms.

(a) Purchaser and Notice Address:

1100 West Properties, LLC

c/o The Morgans Hotel Group Co.

475 10th Avenue

11th Floor

New York, New York 10018

Attn: Marc Gordon

Telephone: 212/277-4140

Facsimile: 212/277/4270

Email: marc.gordon@morganshotelgroup.com

 

c/o Hudson Capital

4770 Biscayne Boulevard

Miami, Florida 33137

Attn: Abraham Galbut

Telephone: 305/674-4848

Facsimile: 305/531-6987

Email: agalbut@hudcap.com

With a copy to:

Keith M. Pattiz, Esq.

McDermott Will & Emery LLP

50 Rockefeller Plaza

New York, New York 10020-1605

Telephone: 212/547-5379

Facsimile:  212/547-5444

Email: kpattiz@mwe.com

 

With a copy to

Greenberg Traurig

1221 Brickell Avenue, 21st Floor

Miami, Florida  33131

Attn: Steve Goldman, Esq.

Telephone: 305/579-0561

Facsimile: 305/579-0717

Email: goldmans@gtlaw.com

 

 

(b) Seller and Notice Address:

1100 West Realty, LLC

Attn:  Russell W. Galbut & Sharon Christenbury

2930 Biscayne Boulevard

Miami, Florida 33137

Telephone: 305/573-4127 (Galbut); 305/374-5700 (Christenbury)

Facsimile: 305/573-8489 (Galbut); 305/573-2315 (Christenbury)

E-mail: rgalbut@crescentheights.com;
schristenbury@crescentheights.com

 

 

 

 

(c) Title Company:

First American Title Insurance Company

Attn: Joseph D. Rishel, Vice President

2065 Airport Blvd, Suite 200

Pensacola, FL 32504

Telephone: (850) 476-4688

Facsimile:  (850) 476-5359

Email: jrishel@firstam.com

 

 

 

(e)

Date of this Agreement:

The latest date of execution by the Seller and the Purchaser, as shown on the
signature page hereto.

 

 

 

(f)

Purchase Price:

One Hundred Ten Million Dollars and 00/100 Dollars ($110,000,000), payable in
accordance with the terms set forth in Section 1.3 hereof.

 

 

 

(g)

Closing Date:

The Date of this Agreement.

1


--------------------------------------------------------------------------------




1.2                                 Property.  Subject to the terms of this
Purchase and Sale Agreement (the “Agreement”), Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, the following property:

(a)                                  All of the fee simple title to the parcel
of land commonly known as 1100 West Avenue, Miami Beach, Florida as more
particularly described in Exhibit A (the “Parcel”), together with the building
and improvements thereon (the “Improvements”), and all appurtenances of the
Parcel, including easements or rights-of-way relating thereto, and, without
warranty, all right, title, and interest, if any, of Seller in and to the land
lying within any street or roadway adjoining the Parcel to adjacent parcels or
any vacated or hereafter vacated street or alley adjoining said Parcel.

(b)                                 All of Seller’s right, title and interest,
in and to all furniture, machinery, apparatus, equipment and other tangible
personal property owned by Seller, currently used solely  in connection with the
operation of the Parcel and Improvements and situated thereon, including all
fixtures and furniture, equipment, and other tangible personal property listed
on Exhibit C attached hereto (the “Personal Property”) but excluding word
processing and computing equipment (other than any non-proprietary information
on the computer equipment related solely to the Property and its operations) and
any items of personal property owned by tenants, any managing agent or others.
The parties acknowledge that no portion of the Purchase Price is attributable to
the Personal Property.

(c)                                  All of Seller’s interest, as landlord, in
the leases or occupancy agreements described in the rent roll (the “Rent Roll”)
attached hereto as Exhibit F, together with all existing amendments,
modifications, and supplements to the foregoing, as well as all guaranties
thereof (collectively, “Leases”), together with any prepaid rents and security
deposits held by Seller under the Leases subject to the terms of this Agreement.

(d)                                 All of Seller’s right, title and interest,
if any, in and to all of the following items, to the extent assignable and
without warranty (the “Intangible Personal Property”):  (i) all consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality, held by Seller in connection with the
Property (defined below), (ii) the right to use the name of the Property (if
any) in connection with the Property, but specifically excluding the right to
use the name “Crescent Heights” and any other trademarks, logos, trade colors,
service marks and trade names of Seller and Seller’s Affiliates (as defined in
Section 2.4 below) if any, (iii) if still in effect, guaranties and warranties
received by or for Seller from any contractor, manufacturer or other person in
connection with the construction or operation of the Property, and (iv) any
non-proprietary information on the Seller’s (or its property manager’s) computer
equipment related solely to the Property and its operations, and any telephone
numbers and addresses and other similar intangibles, if any, related solely to
the Property and its operations.

(e)                                  The contracts identified in the schedule of
contracts attached hereto as Exhibit G, which extend beyond the date of Closing
(collectively, “Service Contracts”).

(f)                                    Condominium Unit CU12, Mirador 1000, as
more particularly described in Exhibit A as Parcel 2 (“CU 12”).

(g)                               Condominium Unit CU10, Mirador 1200, as more
particularly described in Exhibit A as Parcel 3 (“CU 10”).

(h)                                 All of Seller’s Affiliates’ right, title and
interest as lessee in and to the following (collectively, the “Submerged Lands
Leases”):

(i)                                     Sovereignty Submerged Lands Lease
Renewal (“1200 Submerged Lands Lease”) between 1200 West Realty, LLC (“1200
LLC”) and the Trust Fund (as defined below) filed January 12, 2006, in Official
Records Book 24141 at Page 1866; and,

(ii)                                  Sovereignty Submerged Lands Lease Renewal
and Modification to Reflect Change in Ownership (“Mirador Submerged Lands
Lease”) between Mirador 1000, LLC (“1000 LLC”) and the Trust Fund filed December
16, 2004, in Official Records Book 22913 at Page 825.

2


--------------------------------------------------------------------------------




The Parcel described on Exhibit A, together with the Improvements and Personal
Property located thereon, the Leases related thereto, the Intangible Personal
Property used in connection therewith, and the Service Contracts , CU 10, CU 12,
and the Submerged Lands Leases, are referred to together as the “Property.”

1.3                                 Assignment of Submerged Lands.  Purchaser
acknowledges and agrees that the consent of the Board of Trustees of the
Internal Improvement Trust Fund of the State of Florida (the “Trust Fund”) is
required for the assignment of the Submerged Land Leases from Seller to
Purchaser and consent may not be sought until the recordation of the deeds to CU
10 and CU 12 have been recorded.  Seller agrees that it shall request the Trust
Fund’s consent for the assignment of the Submerged Lands Leases to Purchaser in
connection with the Closing and Seller shall cooperate with Purchaser in
obtaining such consent, it being agreed that Seller shall have no liability to
Purchaser if the Trust Fund does not consent to the assignment.  The terms of
this Section 1.3 shall survive the Closing.

1.4                                 The Purchase Price shall be payable at
Closing, as follows:

(i)                                     One Hundred Eight Million ($108,000,000)
less any amounts to be credited to the Purchaser pursuant to Section 6.1 hereof;
and,

(ii)                                  Two Million Dollars ($2,000,000) to be
deposited into escrow with Greenberg Traurig (“GT”) pursuant to an escrow
agreement among Seller, Purchaser and GT in the form attached hereto as Exhibit
I (the “GT Escrow Agreement”) and disbursed to Purchaser in accordance with
Section 5.11 of this Agreement.    

1.5                                 Allocation of Purchase Price.  The parties
hereto agree that a total of $21,188,024.00 of  the Purchase Price is allocable
to the Parcel and the balance of the Purchase Price is allocable to the other
items constituting Property as defined in Section 1.2 hereof.

ARTICLE 2:  INSPECTIONS

2.1                                 Property Information.  Seller has delivered
or made available to Purchaser copies of, or access to with the right copy, the
following (“Property Information”):

(a)                                  real estate tax bills for the previous two
tax years;

(b)                                 true and correct copies of all of the
Leases, together with Seller’s leasing files and tenant correspondence files.

(c)                                  operating statements for the two previous
fiscal years, and year-to-date, for the Property (the “Operating Statements”);

(d)                                 true and correct copies of the Service
Contracts;

(e)                                  any existing land title survey of the
Property (the “Existing Survey”);

(f)                                    any environmental reports prepared for
Seller or Seller’s predecessors, if in Seller’s possession, including the tests
or reports on lead-based paint described on Exhibit D attached hereto; and

(g)                                 engineering reports; proposed, conceptual,
preliminary or final site plans; geotechnical\soil analysis; governmental
permits, approvals and development orders; zoning information; utility service
information; building inspection reports; warranties, if any, from third parties
for the Improvements, including roof; certificates of occupancy for all
structures on the Property; as well as any other documentation relating to the
leasing, maintenance and operation of the Property reasonably requested by
Purchaser in connection with Purchaser’s inspection of the Property, to the
extent in the possession of Seller.

Except as otherwise expressly provided herein, Seller makes no representations
or warranties as to the accuracy or completeness of the Property Information
and  Purchaser will be solely responsible for evaluating any

3


--------------------------------------------------------------------------------




such information provided by Seller to Purchaser for purposes of determining the
suitability of the Property for Purchaser’s intended use.

2.2                                 Confidentiality.  The Property Information
and all other information, other than matters of public record or matters
generally known to the public, furnished to, or obtained through inspection of
the Property by, Purchaser, its affiliates, lenders, employees, attorneys,
accountants and other professionals or agents relating to the Property, will be
treated by Purchaser, its affiliates, lenders, employees and agents as
confidential, and will not be disclosed to anyone other than on a need-to-know
basis and to Purchaser’s affiliates, lenders, employees, attorneys, accountants,
other professionals, agents, and consultants who agree to maintain the
confidentiality of such information, and will be returned to Seller by Purchaser
if the Closing does not occur.  The confidentiality provisions of this Paragraph
2.2 shall not apply to any disclosures made by Purchaser in order to comply with
any applicable law or regulation of any governmental or other similar authority,
by court order, or in connection with any subpoena served upon Purchaser;
provided Purchaser shall provide Seller with written notice, to the extent
practicable, before making any such disclosure.

2.3                                 Inspections in General.  Purchaser, its
agents, and employees have had the right to enter upon the Property prior to the
date of this Agreement through and including the Closing Date for the purpose of
making non-invasive inspections at Purchaser’s sole risk, cost and expense.   At
Seller’s request, Purchaser shall provide Seller with a copy of the results of
any tests and inspections made by Purchaser, excluding only market and economic
feasibility studies.  Purchaser shall defend, indemnify Seller and hold Seller,
Seller’s trustees, officers, tenants, agents, contractors and employees and the
Property harmless from and against any and all losses, costs, damages, claims,
or liabilities, including but not limited to, mechanic’s and materialmen’s liens
and Seller’s attorneys’ fees, arising out of or in connection with Purchaser’s
inspection of the Property, but excluding losses, costs, damages, claims, or
liabilities related to discovery of conditions that existed prior to Purchaser’s
inspection.  Purchaser, its agents, and employees have had the right to enter
upon the Property prior to the date of this Agreement through and including the
Closing Date, and subject to the terms of the Leases to inspect apartments, for
the purpose of preparing a condominium survey. The provisions of this paragraph
shall survive the Closing.

2.4                                 Environmental Inspections and Release.  The
inspections under Paragraph 2.3 may have included a non-invasive Phase I
environmental inspection of the Property.  At Seller’s request, Purchaser shall
deliver to Seller copies of any Phase II or other environmental report prepared
for Purchaser as provided above.  Purchaser, for itself and any entity
affiliated with Purchaser, hereby waives, releases, indemnifies and holds
harmless Seller and Seller’s Affiliates from any present or future claims,
losses or liabilities (“Environmental Claims”) arising from or relating to the
presence or alleged presence of hazardous substances in, on, under or about the
Property including, without limitation, any claims under or on account of (i)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act and the Toxic Substance Control Act, all as the
same may have been or may be amended from time to time, and any other similar
federal, state or local statutes, and any regulations promulgated thereunder,
(ii) Chapters 376 and 403, of the Florida Statutes or Chapter 24 of the
Miami-Dade County Code of Ordinances, or (iii) any other federal, state or local
law, ordinance, rule, regulation or common law claim, now or hereafter in
effect, that deals with or otherwise in any manner relates to, environmental
matters of any kind, including, without limitation, any such provisions
addressing contaminated soil or groundwater.  For the purposes of this
Agreement, the term “hazardous substances” shall have the meaning given to such
term or similar terms under any applicable federal, state or local laws, rules
or regulations and shall include, without limitation, hazardous waste and
materials, toxics or toxic materials, pollutants, and petroleum and petroleum
products.  Purchaser’s indemnity of Seller set forth herein shall:  (a) include,
without limitation, any loss, cost or expense incurred by Seller, including
reasonable attorneys’ and consultants’ fees, as a result of any action or
proceeding, including, without limitation, any regulatory or administrative
enforcement action, commenced against Seller by any third party or governmental
agency with respect to the presence of hazardous substances on the Property,
including, without limitation, all hazardous substances described in the
Environmental Reports; and (b) exclude liability from claims alleging that
Seller has affirmatively discharged or placed any hazardous substances on the
Property.  The provisions of this paragraph shall survive the Closing or any
earlier termination of this Agreement.  “Seller’s Affiliates” means (a) any
entity that directly or indirectly controls, is controlled by or is under common
control with the Seller, or (b) any entity at least a majority of whose economic
interest is owned by Seller; and the term “control” means the power to direct
the management of such entity through voting rights, ownership or contractual
obligations.

4


--------------------------------------------------------------------------------




2.5                                 Purchaser’s Reliance on its Investigations. 
To the maximum extent permitted by applicable law and except for Seller’s
representations and warranties in Paragraph 7.1 and any warranties contained in
the Deeds and the Assignment (hereafter defined) and other Seller closing
documents delivered at the Closing (“Seller’s Warranties”), this sale is made
and will be made without representation, covenant, or warranty of any kind
(whether express, implied, or, to the maximum extent permitted by applicable
law, statutory) by Seller.  As a material part of the consideration for this
Agreement, Purchaser agrees to accept the Property on an “as is” and “where is”
basis, with all faults, and without any representation or warranty, all of which
Seller hereby disclaims, except for Seller’s Warranties, as more particularly
described in Article 10.  The provisions of this Paragraph 2.5 shall survive
indefinitely any Closing or termination of this Agreement and shall not be
merged into the Closing documents.

ARTICLE 3:  TITLE AND SURVEY REVIEW

3.1                                 Delivery of Title Commitment.  Seller has
furnished to Purchaser (i) a copy of Seller’s existing owner’s title insurance
policy relating to the Property, and (ii) a copy of the existing survey of the
Property in Seller’s possession. Purchaser has obtained a commitment to issue an
owner’s policy of title insurance (the “Title Commitment”) from an agent of the
Title Company selected by Purchaser (the “Title Agent”), covering the Property,
together with copies of all documents referenced in the Title Commitment. 
Purchaser, at its option and expense, may obtain an updated survey (a “Survey”)
of the Property.

3.2                                 Title Review and Cure.  Purchaser has
reviewed title to the Property as disclosed by the Title Commitment and the
exception documents and, if obtained, the Survey and has sent Seller written
notice of its objections.  Purchaser shall be deemed to have waived any title
defects or objections reflected in the Title Commitment if Seller has not
received written notice of such objection prior to the date of this Agreement. 
In addition, Seller shall have no obligation to cure title objections except
mortgages and other liquidated liens and title defects (regardless of amount)
placed against the Property due to the acts of Seller (“Voluntary Liens”) and
other liquidated liens and judgments against Seller, and open notices of
commencement but only up to $1,100,000.00 in the aggregate, exclusive of
Voluntary Liens and open Notices of Commencement which matters Seller shall
cause to be released at or prior to the Closing or affirmatively insured over by
the Title Company.  Seller further agrees to remove any exceptions or
encumbrances to title which are created by Seller after the effective date of
the Title Commitment without Purchaser’s consent and which render title
unmarketable.  Marketable title shall be determined according to applicable
Title Standards, adopted by authority of The Florida Bar and in accordance with
applicable law.  The term “Permitted Exceptions” shall mean: the specific
exceptions (exceptions that are not part of the promulgated title insurance
form) in the Title Commitment that the Title Company has not agreed to insure
over or remove from the Title Commitment and that Seller is not required to
remove as provided above; items shown on the Survey if obtained, which have not
been removed and, if no Survey is obtained, then all matters that would be
disclosed by an accurate survey; real estate taxes for the year 2006, which are
not yet due and payable (provided that such taxes shall be prorated between the
parties as set forth in this Agreement); and tenants in possession as tenants
only under the Leases as set forth in the Rent Roll as the same may be updated
from time to time.

3.3                                 Delivery of Title Policy at Closing.   The
Title Agent has delivered to Purchaser at Closing either: (i) an ALTA Form B
Owner’s Policy of Title Insurance for the Property (the “Title Policy”), issued
by the Title Agent as of the date and time of the recording of the Deed, in the
amount of the Purchase Price for the Property, insuring Purchaser as owner of
good, marketable and indefeasible fee simple title to the Property, and subject
only to the Permitted Exceptions, or (ii) an endorsement or mark-up the Title
Commitment to delete therefrom (a) all Schedule B-Part I requirements; (b) the
“gap” exception; and (c) all exceptions (other than the Permitted Exceptions). 
If required by the Title Agent, Seller shall execute at Closing an affidavit in
such form reasonably acceptable to Seller as the Title Company shall require for
the issuance of the Title Policy.

3.4                                 Reliance on Title Insurance. 
Notwithstanding anything contained in this Agreement to the contrary, with
respect to all matters affecting title to the Property and any liens or other
encumbrances affecting the Property, Purchaser acknowledges and agrees it is
relying upon the Title Commitment(s).  If Purchaser has a claim under the Title
Policy and the subject matter of that claim also constitutes a breach of any
warranty made by Seller in this Agreement or the Deed (as hereinafter defined),
Purchaser agrees that it will look first to the Title Policy for recovery on
such claim, and Purchaser shall not assert any claim against Seller for a breach
of a representation, warranty or covenant with respect to such claim unless and
until Purchaser has pursued its remedies against the Title

5


--------------------------------------------------------------------------------




Company to final judgment and has not been made whole.  The provisions of this
Paragraph 3.4 shall survive Closing and delivery of the Deed.

ARTICLE 4:   Termination of Service Contracts

4.1                                 Termination of Service Contracts.  At the
Closing, Seller shall terminate all Service Contracts identified by Purchaser
(other than those described on Exhibit G attached hereto and those Service
Contracts where the Mirador Master Association, Inc. is the contracting party),
at no cost or expense to Purchaser.  Purchaser shall pay any transfer or
assignment charges due in connection with its assumption of any Service
Contracts.

ARTICLE 5:  CLOSING

5.1                                 Closing.  The consummation of the
transaction contemplated herein (the “Closing”) shall be completed through the
Title Agent.

5.2                                 Conditions to the Parties’ Obligations to
Close.  The obligation of Seller, on the one hand, and Purchaser, on the other
hand, to consummate the transaction contemplated hereunder is contingent upon
the following:

(a)                                  The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Date of this Agreement and the Closing Date;

(b)                                 As of the Closing Date, the other party
shall have performed its obligations hereunder and all deliveries to be made at
Closing have been tendered.  There shall exist no actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, pending or
threatened against the other party that would materially and adversely affect
the other party’s ability to perform its obligations under this Agreement;

(c)                                  There shall exist no pending or threatened
action, suit or proceeding with respect to the other party before or by any
court or administrative agency which seeks to restrain or prohibit, or to obtain
damages or a discovery order with respect to, this Agreement or the consummation
of the transaction contemplated hereby;

(d)                                 Seller shall have closed the transactions
under the Assigned Contracts (as defined below) and caused title thereunder to
be conveyed  to Purchaser, as Seller’s designee, and the ground lease referenced
in the Assigned Contracts shall have been terminated of record.  As used herein
the term “Assigned Contracts” means (x) that certain Purchase and Sale
Agreement, dated as of April 28, 2006 between Gladys Brownstein, as seller and
Seller as purchaser and (y) that certain Purchase and Sale Agreement, dated as
of April 28, 2006, between Honey Waldman, as seller and Seller as purchaser.

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date, such party may, in its sole discretion, terminate this
Agreement by delivering written notice to the other party on or before the
Closing Date, or elect to close, notwithstanding the non-satisfaction of such
condition, in which event such party shall be deemed to have waived any such
condition.  If such party elects to close, notwithstanding the nonsatisfaction
of such condition, there shall be no liability on the part of the other party
for nonsatisfaction of such condition or for breaches of representations and
warranties of which the party electing to close had knowledge as of the Closing.

Notwithstanding the foregoing, if Purchaser elects to terminate this Agreement
because the condition described in item 5.2(d) above has not been timely
satisfied, then Seller shall reimburse Purchaser for all of Purchaser’s actual
out-of-pocket expenses in connection with this transaction, including, without
limitation, all attorneys’ fees and costs, due diligence costs, and loan
application and commitment fees, in an aggregate amount of

6


--------------------------------------------------------------------------------




up to One Million Dollars ($1,000,000), such reimbursement to be made by Seller
to Purchaser within ten (10) days after Seller receives evidence of such actual
out-of-pocket costs incurred by Purchaser.

5.3                                 Seller’s Deliveries in Escrow.  On or before
the Closing Date, Seller has delivered in escrow to the Title Agent the
following as to the Property:

(a)                                  Deeds.  Special or limited warranty deeds
(warranting title for acts by, through or under the grantor thereunder) (the
“Deeds”) in the form provided for under the law of the state where such Property
is located, or otherwise in conformity with the custom in such jurisdiction and
satisfactory to the Title Company, executed and acknowledged by the grantor,
conveying (x) the grantor’s title to the Property (y) 1000 LLC’s title to CU 12
and (z) 1200 LLC’s title to CU 10, subject only to the Permitted Exceptions.

(b)                                 Bill of Sale and Assignment of Leases and
Contracts.  A Bill of Sale and Assignment of Leases and Service Contracts in the
form of Exhibit B attached hereto (the “Assignment”), executed by Seller.

(c)                                  State Law Disclosures.  Such disclosures
and reports (including State transfer tax and reporting forms) as are required
by applicable state and local law in connection with the conveyance of real
property;

(d)                                 FIRPTA.  A Foreign Investment in Real
Property Tax Act affidavit executed by (x) Seller (y) 1000 LLC and (z) 1200 LLC.

(e)                                  Notice to Tenants.  A notice to each of the
tenants under the Leases regarding the sale of the Property, in a form mutually
acceptable to Seller and Purchaser, executed by Seller (the “Notice to
Tenants”).

 (f)                                 The GT Escrow Agreement.  The GT Escrow
Agreement, executed by Seller.

(g)                                 Title Affidavits.  Such affidavits;
“mechanic’s lien”, “gap”, “parties in possession” or other Seller affidavits;
evidence of authority; releases of liens; or other instruments as the Title
Company may reasonably request to issue the Title Policy in accordance with the
terms of this Agreement.

(h)                                 Possession.  Possession of the Property and
Seller shall also deliver (to the extent in the possession or control of Seller)
all keys, original signed instruments of all Leases, Service Contracts, permits,
licenses, certificates of occupancy or local equivalent, sepias, drawings, plans
and specifications, finance and accounting records, any non-proprietary
information on the Seller’s (or its property manager’s) computer equipment
related solely to the Property and its operations, tenant correspondence, and
other files relevant to the ownership of the Property.

(i)                                     Rent Roll.  An updated Rent Roll for the
Property certified as accurate by the Seller.

(j)                                     Assignment of Submerged Land Leases.  An
Assignment of Submerged Land Lease executed by 1200 LLC and an Assignment of
Submerged Land Lease executed by 1000 LLC each in the form of Exhibit H and
Exhibit H-1, respectively, attached hereto (“Assignment of Submerged Land
Lease”).

(k)                                  Estoppel Certificate.  An Estoppel
Certificate in the form attached hereto as Exhibit J, executed by Seller, 1000
LLC, 1200 LLC, Mirador 1035, LLC (“1035 LLC”), and Mirador 1125 LLC (“1125
LLC”).

(l)                                     Assignment of Declarant’s Rights.  An
Assignment of Declarant’s Rights in the form attached hereto as Exhibit E,
executed by Seller, 1000 LLC, 1200 LLC, Mirador 1305, LLC and Mirador 1125, LLC.

(m)                               1200 Estoppel Letter.  An Estoppel Letter from
the Mirador 1200 Condominium Association in the form of Exhibit L attached
hereto.  

(n)                                 1000 Estoppel Letter.  An Estoppel Letter
from the Mirador 1000 Condominium Association in the form of Exhibit M attached
hereto.

7


--------------------------------------------------------------------------------




(o)                                 Ground Lease Termination.  A Termination of
Ground Lease in the form attached hereto as Exhibit N, executed by Seller, Honey
Waldman and Gladys Brownstein.

(p)                                 Additional Documents.  Any additional
documents that Title Agent or the Title Company may reasonably require for the
proper consummation of the transaction contemplated by this Agreement.

5.4                                 Purchaser’s Deliveries in Escrow.  On or
before the Closing Date, Purchaser has delivered in escrow to the Title Agent
the following:

(a)                                  Purchase Price.  The Purchase Price plus or
minus applicable prorations, deposited by Purchaser with the Title Agent in
immediate, same-day federal funds wired for credit into the Title Agent’s escrow
account.

(b)                                 Bill of Sale.  The Assignment executed by
Purchaser.

(c)                                  Assignment of Submerged Land Leases.  An
Assignment of Submerged Land Leases executed by Purchaser.

(d)                                 State Law Disclosures.  Such disclosures and
reports (including State transfer tax and reporting forms) as are required by
applicable state and local law in connection with the conveyance of real
property.

(e)                                  Notice to Tenants.  The Notice to Tenants
executed by Purchaser.

(f)                                    The GT Escrow Agreement.  The GT Escrow
Agreement, executed by Purchaser.

(g)                                 Assignment of Declarant’s Rights.  An
Assignment of Declarant’s Rights in the form attached hereto as Exhibit E,
executed by Purchaser.

(h)                                 Letter to Brownstein.  A letter to Gladys
Brownstein in the form of Exhibit K attached hereto, executed by Purchaser.

(i)                                     Letter to Waldman.  A letter to Honey
Waldman in the form of Exhibit K-1, executed by Purchaser.

(j)                                     Additional Documents.  Any additional
documents that Title Agent or the Title Company may reasonably require for the
proper consummation of the transaction contemplated by this Agreement.

5.5                                 Closing Statements.  At the Closing, Seller
and Purchaser shall deposit with the Title Agent executed closing statements
consistent with this Agreement.

5.6                                 Title Policy.  The Title Policy shall be
delivered at Closing as provided in Paragraph 3.3.

5.7                                 Possession.  Seller shall deliver possession
of the Property to Purchaser at the Closing subject to the rights of tenants, as
tenants only, under the Leases.

5.8                                 Post-Closing Deliveries.  Immediately after
the Closing, Seller shall deliver to the offices of Purchaser’s property
manager, the original Leases, originals of all Service Contracts (or copies
certified as true, correct and complete, if no originals are available), all
keys, if any, used in the operation of each Property; and, if in Seller’s
possession or control, a copy of any “as-built” plans and specifications of the
Improvements.

5.9                                 Costs.  Each party shall pay its portion of
the following costs as indicated below:

(a)                                  Survey – Purchaser

(b)                                 Title Policy:

(i)                                     Basic premium, including search and exam
fees – Purchaser

(ii)                                  Extended coverage – Purchaser

8


--------------------------------------------------------------------------------




(iii)                               Endorsements – Purchaser

(c)                                  Documentary, transfer, excise and similar
fees, including the surtax –  Seller

(d)                                 Recording charges:

(i)                                     Instruments to remove encumbrances that
Seller is obligated to remove – Seller

(ii)                                  Deeds – Purchaser

(e)                                  Appraisals, engineering studies, termite
inspections, environmental inspections and other inspections and tests desired
by Purchaser – Purchaser

(f)                                    Other – The Escrow Agent’s escrow fee
shall be evenly divided between the parties (provided that the total fee shall
not exceed $500.00).  Each party shall pay its own attorneys’ fees.  Purchaser
shall pay any escrow cancellation fee or other fees due upon a termination of
this Agreement.  All other costs not addressed above shall be borne according to
local custom.

5.10                           Close of Escrow.  The Title Agent, as agent for
the Title Company, shall agree in writing with Seller and Purchaser that (1)
recordation of the Deed constitutes its representation that it is holding the
closing documents, closing funds and closing statement and is prepared and
irrevocably committed to disburse the closing funds in accordance with the
closing statements and (2) release of funds to the Seller shall irrevocably
commit it to issue the Title Policy in accordance with this Agreement.  Upon
satisfaction or completion of the foregoing conditions and deliveries, the
parties shall direct the Title Agent to immediately record and deliver the
documents described above to the appropriate parties and make disbursements
according to the closing statements executed by Seller and Purchaser and in
accordance with escrow instructions by each party consistent with this
Agreement.

5.11                           Two Million Dollar Escrow.  At the Closing, Two
Million Dollars ($2,000,000) of the Purchase Price (the “Escrow Amount”) shall
be delivered to GT to be held by GT in accordance with the GT Escrow Agreement
for the benefit of Purchaser.  The Escrow Amount shall be held in an interest
bearing account.  All interest earned on the Escrow Amount shall be distributed
to Purchaser, monthly.  Upon the conveyance of Unit 1616 to Gladys Brownstein in
accordance with the Letter to Brownstein, One Million Dollars ($1,000,000) of
the Escrow Amount shall be released from escrow and delivered to Purchaser.  
Upon the conveyance of Unit 1614 to Honey Waldman in accordance with the Letter
to Waldman, One Million Dollars ($1,000,000) of the Escrow Amount shall be
released from escrow and delivered to Purchaser.

ARTICLE 6: PRORATIONS

6.1                                 Prorations.  The day of Closing shall belong
to Purchaser and all prorations hereinafter provided to be made as of the
Closing shall each be made for the Property as of the end of the day before the
Closing Date.  In each such proration set forth below, the portion thereof
applicable to periods beginning as of Closing shall be credited or charged to
Purchaser and the portion thereof applicable to periods ending as of Closing
shall be credited or charged to Seller.

(a)                                  Taxes and Assessments.  General real estate
taxes and assessments imposed by governmental authority and any assessments
imposed by private covenant constituting a lien or charge on the Property for
the then current calendar year or other current tax period (collectively,
“Taxes”) not yet due and payable shall be prorated.  If the Closing occurs prior
to the receipt by Seller of the tax bill for the calendar year or other
applicable tax period in which the Closing occurs, Purchaser and Seller shall
prorate Taxes for such calendar year or other applicable tax period based upon
the most recent ascertainable assessed values and tax rates and agree to
reprorate the Taxes once the bills become available after Closing.  Any refund
or rebate of Taxes resulting from a tax protest, challenge or appeal (an
“Appeal”) for a tax year ending prior to the Closing Date shall belong to
Seller, whether received before or after Closing, and Seller shall have the sole
authority to prosecute such Appeals.  Any refund or rebate of Taxes, less costs
incurred in connection therewith, resulting from an Appeal for the tax year in
which the Closing Date occurs shall be prorated between the parties in the same
manner as prescribed above, whether received before or after Closing, and Seller
shall have the sole authority to prosecute any such Appeal prior to the Closing
Date and after the Closing Date Seller and Purchaser shall mutually cooperate in
the prosecution of any such Appeal. Notwithstanding the foregoing, if any
assessment or lien is payable under the real estate tax bill(s) for the Property
on an installment payment basis, the parties agree that Seller shall be
responsible for payment of those installments which accrue prior to the year of
Closing, Purchaser shall be responsible for payment of those installments which

9


--------------------------------------------------------------------------------




accrue subsequent to the year of Closing, and the parties shall prorate the
installment which is due for the year of the Closing.

(b)                                 Collected Rent.  All collected rent and
other collected income (and any applicable state or local tax on rent) under
Leases in effect on the Closing Date shall be prorated.  Seller shall be charged
with any rent and other income collected by Seller before Closing but applicable
to any period of time after Closing.  Uncollected rent and other income shall
not be prorated.  Purchaser shall apply rent and other income from tenants that
are collected after the Closing for amounts due to Seller or Purchaser under the
Leases as follows:  first to the month in which the Closing occurs, then for the
period after the month of Closing, and the remainder, if any, to Seller for the
period prior to the month preceding Closing.  Any prepaid rents for the period
following the Closing Date shall be paid over by Seller to Purchaser at
Closing.  Purchaser will make reasonable efforts, without suit, to collect any
rents applicable to the period before closing.  Seller may pursue collection as
to any rent not collected by Purchaser within 6 months following the Closing
Date provided that Seller shall have no right to terminate any Lease or any
tenant’s occupancy under any Lease in connection therewith.

(c)                                  Utilities.  Utilities, including water,
sewer, electric, and gas, based upon the last reading of meters prior to the
Closing shall be prorated.  Seller shall endeavor to obtain meter readings on
the day before the Closing Date, and if such readings are obtained, there shall
be no proration of such items.  Seller shall pay at Closing the bills therefor
for the period to the day preceding the Closing, and Purchaser shall pay the
bills therefor for the period subsequent thereto.  If the utility company will
not issue separate bills, Purchaser will receive a credit against the Purchase
Price for Seller’s portion and Seller will pay the entire bill prior to
delinquency after Closing.  If Seller has paid any utilities no more than 30
days in advance in the ordinary course of business, then Purchaser shall be
charged its portion of such payment at Closing.

(d)                                 Fees and Charges under Service Contracts,
Licenses and Permits.  Fees and charges under such of the Service Contracts,
licenses and permits as are being assigned to and assumed by Purchaser at the
Closing, on the basis of the periods to which such Service Contracts, licenses
and permits relate shall be prorated.

6.2                                 Final Adjustment After Closing.  If final
prorations cannot be made at Closing for any item being prorated under Paragraph
6.1, including Taxes, then Purchaser and Seller agree to allocate such items on
a fair and equitable basis as soon as invoices or bills are available, with
final adjustment to be made as soon as reasonably possible after the Closing, to
the effect that income and expenses are received and paid by the parties on an
accrual basis with respect to their period of ownership.  Payments in connection
with the final adjustment shall be due within 30 days of written notice.  Seller
shall have reasonable access to, and the right to inspect and audit, Purchaser’s
books to confirm the final prorations.

6.3                                 Service Contracts.  Purchaser will assume
the obligations arising from and after the Closing Date under the Service
Contracts for any Service Contracts which are not terminated by Seller at
Closing as provided in this Agreement.

6.4                                 Tenant Deposits.  All tenant refundable
security deposits in Seller’s possession, as reflected on a final rent roll
delivered to Purchaser (and interest thereon if required by law or contract to
be earned thereon) and not theretofore applied to tenant obligations under the
Leases, at least 30 days prior to Closing, shall be transferred or credited to
Purchaser at Closing or placed in escrow by Purchaser if required by law.  As of
the Closing, Purchaser shall assume Seller’s obligations related to tenant
security deposits for which Purchaser receives the transfer or credit as
referenced above.  Purchaser will indemnify, defend, and hold Seller harmless
from and against all demands and claims made by tenants arising out of the
transfer or disposition of any security deposits transferred to Purchaser and
will reimburse Seller for any reasonable expenses (including all reasonable
attorneys’ fees) incurred or that may be incurred by Seller as a result of any
such claims or demands by tenants. Seller will indemnify, defend, and hold
Purchaser harmless from and against all demands and claims made by tenants
arising out of the transfer or disposition of any security deposits not
transferred to Purchaser and will reimburse Purchaser for any reasonable
expenses (including all reasonable attorneys’ fees) incurred or that may be
incurred by Purchaser as a result of any such claims or demands by tenants.

6.5                                 Utility Deposits.  Purchaser shall be
responsible for making any deposits, required with utility companies.

10


--------------------------------------------------------------------------------




6.6                                 Sale Commissions.  Seller and Purchaser
represent and warrant each to the other that they have not dealt with any real
estate broker, sales person or finder in connection with this transaction.  If
any claim is made for broker’s or finder’s fees or commissions in connection
with the negotiation, execution or consummation of this Agreement or the
transactions contemplated hereby, each party shall defend, indemnify and hold
harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party.

6.7                                 Survival.  The terms of this Article 6 shall
survive the Closing and the execution and delivery of the Deed.

ARTICLE 7:  REPRESENTATIONS AND WARRANTIES

7.1                                 Seller’s Representations and Warranties.  As
a material inducement to Purchaser to execute this Agreement and consummate this
transaction, Seller represents and warrants to Purchaser as of the Date of this
Agreement and as of the Closing Date that:

(a)                                  Organization and Authority.  Seller has
been duly organized and is validly existing as a limited liability company in
good standing in the State of Delaware, and is qualified to do business in the
State of Florida.   Seller has the full right and authority and has obtained any
and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby.  This Agreement
has been, and all of the documents to be delivered by Seller at the Closing will
be, authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.

(b)                                 Conflicts and Pending Action.  There is no
agreement to which Seller is a party or to Seller’s knowledge binding on Seller
which is in conflict with this Agreement.  There is no action or proceeding
pending or, to Seller’s knowledge, threatened against Seller which challenges or
impairs Seller’s ability to execute or perform its obligations under this
Agreement. Except as described in Item 10 of Schedule B-1 to the Title
Commitment, there is no pending litigation brought by or against Seller or
affecting the Property (including, without limitation, the Leases or the Service
Contracts) or the operation of the Property.

(c)                                  Service Contracts.  The list of Service
Contracts attached hereto as Exhibit G is true, correct, and complete.  Neither
Seller nor, to Seller’s knowledge, any other party is in material default (or
has an event occurred that with notice or lapse of time or both would constitute
a material default) under any Service Contract.    Seller has received no notice
that any party to any Service Contract intends to cancel or terminate such
agreement.  [To be confirmed] All of the Service Contracts are cancelable by the
owner of the Property upon thirty days notice.

(d)                                 Leases.  The Leases described on the Rent
Roll in Exhibit F comprise all the Leases presently existing and, to Seller’s
best knowledge, each is in full force and effect; no Lease has been modified or
supplemented except (if at all) as set forth on Exhibit F; no rent has been paid
more than one month in advance by any tenant, and, to Seller’s best knowledge,
no tenant is entitled to any defense, credit, allowance or offset against
rental; to Seller’s best knowledge, the information set forth in Exhibit F is
true, correct, and complete.  To Seller’s knowledge, there is no default of
either landlord or tenant under any of the Leases, and no state of facts which
with notice and/or the passage of time would ripen into a default, except as set
forth on Exhibit F. There are no persons or entities entitled to possession of
the Property other than those listed on Exhibit F.  No work or installations is
required of Seller except as specified (if at all) in the Leases, and in any
case Seller has fully completed all improvements specified in any Lease to be
the responsibility of the landlord and has paid all tenant improvement costs.
There are no leasing commissions due from Seller nor will any become due in
connection with any Lease or the renewal thereof, and no understanding or
agreement exists in regard to payment of any leasing commissions from Seller or
fees for future Leases.  Seller has not granted to any tenant under a Lease or
any other person an option, right of first refusal, or any other right to
purchase the Property.   In the event any such option, right of first refusal or
any other right to purchase does exist, in writing, on the date hereof, Seller
shall deliver to Purchaser a written and recordable instrument signed by the
holder thereof, irrevocably and unconditionally waiving, cancelling, terminating
and annulling any such option, right of first refusal or other right.

(e)                                Employees.  Seller has on-site employees in
connection with the management, operation or maintenance of the Property.
Purchaser shall have no obligation, liability or responsibility to hire such
employees or

11


--------------------------------------------------------------------------------




with respect to charges, salaries, vacation pay, fringe benefits or like items
subsequent to Closing, nor with respect to any management or employment
agreements with respect to the Property.

(f)                                    Notices.  Seller has not received notice
from any governmental authority, mortgagee, tenant, insurer or other party (i)
that either the Property or the use or operation thereof is currently in
violation of any zoning, environmental or other land use regulations; (ii) that
Seller is currently in violation or with the passage of time will be in
violation of the requirements of any ordinance, law or regulation or order of
any government or any agency, body or subdivision thereof (including, without
limitation, the local building department) or that any investigation has been
commenced regarding any violation or (iii) asserting that Seller is required to
perform work at the Property.

(g)                                 Permits.  All permits and authorizations
necessary with respect to the Property for its use, operation and occupancy are
now in effect and will be in full force and effect as of the date of Closing,
and will be delivered to Purchaser on the date of Closing. Pending applications,
if any, will not be withdrawn or permitted to lapse without Purchaser’s consent,
and Seller shall promptly notify Purchaser of all pending applications.

(h)                                 Utilities.  To the best of Seller’s
knowledge, the Property is served by all utilities necessary for the operation
thereof, such utilities are adequate with respect to service and capacity for
the operation thereof.

(i)                                     Submerged Land Leases.  Seller has
provided to Purchaser true and correct copies of the Submerged Land Leases; and,
to Seller’s best knowledge, each is in full force and effect. Neither Seller
nor, to Seller’s knowledge, any other party thereunder is in material default
(or has an event occurred that with notice or lapse of time or both would
constitute a material default) under any Submerged Land Lease. Seller has
received no notice that any party to any Submerged Land Lease intends to cancel
or terminate such agreement.

(j)                                     Disclosure.  No representation or
warranty made to Purchaser in this Agreement and no statement contained in any
certificate, document, or instrument to be delivered by Seller pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements herein or therein not
misleading. There is no fact known to Seller which materially and adversely
affects the use or operation of the Property, which has not been set forth in
this Agreement.

“Seller’s knowledge,” as used in this Agreement means the current actual
knowledge of Pilar Puente, who is the Operations Manager for the Property, after
making a reasonable inquiry or investigation.  Seller’s maximum aggregate
liability for damages arising from all breaches of the foregoing
representations, whether discovered before or after Closing, shall be limited to
Purchaser’s actual damages (and specifically excluding consequential, punitive
and exemplary damages) not to exceed Three Million Dollars ($3,000,000), which
limitation shall not include or affect any final reprorations after Closing
under Article 6 or any indemnification obligations under this Agreement.

7.2                                 Purchaser’s Representations and Warranties. 
As a material inducement to Seller to execute this Agreement and consummate this
transaction, Purchaser represents and warrants to Seller that:

(a)                                  Organization and Authority.  Purchaser has
been duly organized and is validly existing as a                       limited
liability company, in good standing in the state of its formation and is
qualified to do business in the State of  Florida.  Purchaser has the full right
and authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby.  This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
and constitutes, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

(b)                                 Conflicts and Pending Action.  There is no
agreement to which Purchaser is a party or to Purchaser’s knowledge binding on
Purchaser which is in conflict with this Agreement.  There is no action or
proceeding pending or, to Purchaser’s knowledge, threatened against Purchaser
which challenges or impairs Purchaser’s ability to execute or perform its
obligations under this Agreement.

ARTICLE 8:  INTENTIONALLY DELETED

12


--------------------------------------------------------------------------------


ARTICLE 9:  MISCELLANEOUS

9.1                                 Parties Bound.  Except for an assignment
pursuant to Paragraph 9.16, neither party may assign this Agreement without the
prior written consent of the other, and any such prohibited assignment shall be
void.  No assignment permitted under this Agreement shall relieve the assigning
party of any liability hereunder, whether arising before or after the date of
such assignment.   Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties.  Notwithstanding the
foregoing, Purchaser may, without Seller’s consent, assign this Agreement to any
parent, subsidiary, or affiliate of Purchaser provided that Purchaser shall
remain liable hereunder notwithstanding such assignment. For this purpose,
“affiliate” shall mean (i) an entity which is a subsidiary of, or controlled by,
the entity owning a controlling interest in Purchaser, (ii) any person or entity
directly or indirectly controlling, controlled by or under common control with
Purchaser, or (iii) a person or entity owning or controlling 10% or more of the
outstanding voting securities of Purchaser, or a subsidiary thereof.

9.2                                 Confidentiality.  Purchaser shall not record
this Agreement or any memorandum of this Agreement.

9.3                                 Headings.  The article and paragraph
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

9.4                                 Invalidity and Waiver.  If any portion of
this Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and effect shall be given to the intent manifested by the portion held invalid
or inoperative.  The failure by either party to enforce against the other any
term or provision of this Agreement shall not be deemed to be a waiver of such
party’s right to enforce against the other party the same or any other such term
or provision in the future.

9.5                                 Governing Law.  This Agreement shall, in all
respects, be governed, construed, applied, and enforced in accordance with the
law of the state in which the Property is located.  Venue shall be in Miami-Dade
County, Florida.

9.6                                 Survival.  Unless otherwise expressly stated
in this Agreement, each of the covenants, obligations, representations, and
agreements contained in this Agreement shall survive the Closing and the
execution and delivery of the Deeds required hereunder only for a period of nine
(9) months immediately following the Closing Date; provided, however the
indemnification provisions of Paragraphs 2.3, 2.4, 6.5, 10.4 and 10.5 and the
provisions of Paragraph 6.2 shall survive the termination of this Agreement or
the Closing, whichever occurs, and shall not be merged, until the applicable
statute of limitations with respect to any claim, cause of action, suit or other
action relating thereto shall have fully and finally expired.  Any claim brought
after Closing based upon a misrepresentation or a breach of a warranty contained
in Article 7 of this Agreement with respect to the Property shall be actionable
or enforceable against the Seller if and only if: (i) notice of such claim is
given to the party which allegedly made such misrepresentation or breached such
covenant, obligation, warranty or agreement within six (6) months after the
Closing Date; and (ii) the amount of damages or losses as a result of such claim
suffered or sustained by the party making such claim exceeds $50,000; provided,
however that the foregoing shall not apply any misrepresentation regarding
security deposits or any reproration provided for in Article 6 hereof.

9.7                                 No Third Party Beneficiary.  This Agreement
is not intended to give or confer any benefits, rights, privileges, claims,
actions, or remedies to any person or entity as a third party beneficiary or
otherwise.

9.8                                 Entirety and Amendments.  This Agreement
embodies the entire agreement between the parties and supersedes all prior
agreements and understandings relating to the Property.  This Agreement may be
amended or supplemented only by an instrument in writing executed by the party
against whom enforcement is sought.

9.9                                 Time.  Time is of the essence in the
performance of this Agreement.

9.10                           Attorneys’ Fees.  Should either party employ
attorneys to enforce any of the provisions hereof, the party against whom any
final judgment is entered agrees to pay the prevailing party all reasonable
costs, charges,

13


--------------------------------------------------------------------------------




and expenses, including attorneys’ fees, expended or incurred in connection
therewith at all trial and appellate levels.

9.11                           Notices and Deliveries.  All notices required or
permitted hereunder shall be in writing and shall be served on the parties at
the addresses set forth in Paragraph 1.1.  Any such notices shall be either (a)
sent by overnight delivery using a nationally recognized overnight courier, in
which case notice shall be deemed delivered one business day after deposit with
such courier, (b) sent by facsimile, with written confirmation by overnight or
first class mail, in which case notice shall be deemed delivered upon receipt of
confirmation transmission of such facsimile notice, or (c) sent by personal
delivery, in which case notice shall be deemed delivered upon receipt or
refusal.  Any notice sent by facsimile or personal delivery and delivered after
5:00 p.m. local time where the Property is located shall be deemed received on
the next business day.  A party’s address may be changed by written notice to
the other party; provided, however, that no notice of a change of address shall
be effective until actual receipt of such notice.  Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.  Notices given by counsel
to the Purchaser shall be deemed given by Purchaser, notices given by counsel to
the Seller shall be deemed given by Seller, and notices given to a party’s
counsel shall be deemed given to the party.  Notwithstanding the inclusion of a
party’s e-mail address in Paragraph 1.1, notices sent by e-mail shall not be
effective notice.

9.12                           Construction.  The parties acknowledge that the
parties and their counsel have reviewed and revised this Agreement and that the
normal rule of construction — to the effect that any ambiguities are to be
resolved against the drafting party – shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

9.13                           Calculation of Time Periods.  Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day.  The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. local time where the
Property is located unless otherwise noted.

9.14                           Procedure for Indemnity.  The following
provisions govern actions for indemnity under this Agreement.  Promptly after
receipt by an indemnitee of notice of any claim, such indemnitee will, if a
claim in respect thereof is to be made against the indemnitor, deliver to the
indemnitor written notice thereof and the indemnitor shall have the right to
participate in such proceeding and, if the indemnitor agrees in writing that it
will be responsible for any costs, expenses, judgments, damages, and losses
incurred by the indemnitee with respect to such claim, to assume the defense
thereof, with counsel mutually satisfactory to the parties; provided, however,
that an indemnitee shall have the right to retain its own counsel, with the fees
and expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be inappropriate due to actual or potential differing interests between
such indemnitee and any other party represented by such counsel in such
proceeding.  The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any other liability that it may have to
any indemnitee.  If an indemnitee settles a claim without the prior written
consent of the indemnitor, then the indemnitor shall be released from liability
with respect to such claim unless the indemnitor has unreasonably withheld such
consent.

9.15                           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of such counterparts shall constitute one Agreement.  To
facilitate execution of this Agreement, the parties may execute and exchange by
telephone facsimile counterparts of the signature pages.

9.16                           Section 1031 Exchange. Either party may
consummate the purchase or sale (as applicable) of the Property as part of a
so-called like kind exchange (an “Exchange”) pursuant to §1031 of the Internal
Revenue Code of 1986, as amended (the “Code”), provided that:  (a) the Closing
shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of an Exchange be a condition precedent or
condition

14


--------------------------------------------------------------------------------




subsequent to the exchanging party’s obligations under this Agreement; (b) the
exchanging party shall effect its  Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary (c)
neither party shall be required to take an assignment of the purchase agreement
for the relinquished or replacement property or be required to acquire or hold
title to any real property for purposes of consummating an Exchange desired by
the other party; and (d) the exchanging party shall pay any additional costs
that would not otherwise have been incurred by the non-exchanging party had the
exchanging party not consummated the transaction through an Exchange.  Neither
party shall by this Agreement or acquiescence to an Exchange desired by the
other party have its rights under this Agreement affected or diminished in any
manner or be responsible for compliance with or be deemed to have warranted to
the exchanging party that its Exchange in fact complies with §1031 of the Code.

9.17                           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

9.18                           INTENTIONALLY DELETED.

9.19                           Limitation of Liability.  Notice is hereby given
that all persons dealing with Seller shall look to the assets of Seller for the
enforcement of any claim against Seller, as none of the trustees, officers,
employees and shareholders of Seller assume any personal liability for
obligations entered into by or on behalf of Seller.

9.20                           Lead Warning Statement.  EVERY PURCHASER OF ANY
INTEREST IN RESIDENTIAL REAL PROPERTY ON WHICH A RESIDENTIAL DWELLING WAS BUILT
PRIOR TO 1978 IS NOTIFIED THAT SUCH PROPERTY MAY PRESENT EXPOSURE TO LEAD FROM
LEAD-BASED PAINT THAT MAY PLACE YOUNG CHILDREN AT RISK OF DEVELOPING LEAD
POISONING.  LEAD POISONING IN YOUNG CHILDREN MAY PRODUCE PERMANENT NEUROLOGICAL
DAMAGE, INCLUDING LEARNING DISABILITIES, REDUCED INTELLIGENCE QUOTIENT,
BEHAVIORAL PROBLEMS, AND IMPAIRED MEMORY.  LEAD POISONING ALSO POSES A
PARTICULAR RISK TO PREGNANT WOMEN.  THE SELLER OF ANY INTEREST IN RESIDENTIAL
REAL PROPERTY IS REQUIRED TO PROVIDE THE PURCHASER WITH ANY INFORMATION ON
LEAD-BASED PAINT HAZARDS FROM RISK ASSESSMENTS OR INSPECTIONS IN THE SELLER’S
POSSESSION AND NOTIFY THE PURCHASER OF ANY KNOWN LEAD-BASED PAINT HAZARDS.  A
RISK ASSESSMENT OR INSPECTION FOR POSSIBLE LEAD-BASED PAINT HAZARDS IS
RECOMMENDED PRIOR TO PURCHASE.

By its execution of this Agreement, Purchaser acknowledges that (a) it has read
and understand the foregoing Lead Warning Statement, (b) it has reviewed the
Property Information concerning lead-based paint or lead-based paint hazards
located on the Property, including the materials listed on Exhibit D attached
hereto, and (c) Seller has provided, or Purchaser has independently obtained, a
lead hazard information pamphlet in the form prescribed by the Environmental
Protection Agency under Section 406 of the Toxic Substances Control Act. 
Purchaser may conduct such studies and tests for lead-based paint as Purchaser
deemed appropriate.  By its execution of this Agreement, Seller acknowledges
that, to the best of Seller’s knowledge, the statements contained herein and the
information provided, or to be provided, to the Purchaser pursuant to the terms
of this Agreement concerning lead-based paint and lead-based paint hazards are
accurate.

9.21                           Radon.  Florida law requires the following
disclosure to be given to the purchaser of property in this State.  Seller has
made no independent inspection of the Property to determine the presence of
conditions which may result in radon gas; however, Seller is not aware of any
such condition.  Certain building methods and materials have been proven to
reduce the possibility of radon gas entering the building:

“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed over time.  Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. 

15


--------------------------------------------------------------------------------




Additional information regarding radon and radon testing may be obtained from
your county public health unit.”


9.22                           CONDOMINIUM CONVERSION DISCLAIMER.  
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NEITHER
SELLER NOR SELLER’S PREDECESSOR IN TITLE CONSTRUCTED THE IMPROVEMENTS AS A
CONDOMINIUM OR CONSTRUCTED THE IMPROVEMENTS WITH THE INTENT TO CONVERT THE
IMPROVEMENTS INTO A CONDOMINIUM, PURSUANT TO CHAPTER 718, FLORIDA STATUTES. 
EXCEPT TO THE EXTENT OF SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH HEREIN, SELLER SPECIFICALLY DISCLAIMS ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
IMPROVEMENTS IF THE PROPERTY IS CONVERTED TO A CONDOMINIUM FORM OF OWNERSHIP BY
PURCHASER OR BY PURCHASER’S SUCCESSORS AND/OR ASSIGNS.  IN NO EVENT SHALL SELLER
HAVE ANY LIABILITY OF ANY KIND OR NATURE ARISING FROM THE CONVERSION OF THE
PROPERTY TO A RESIDENTIAL CONDOMINIUM OR THE SALE OF INDIVIDUAL CONDOMINIUM
UNITS, WHETHER TO CONDOMINIUM UNIT OWNERS, CONTRACT VENDEES OF CONDOMINIUM UNITS
OR ANY CONDOMINIUM ASSOCIATION FORMED WITH RESPECT TO THE PROPERTY.  PURCHASER
HEREBY COVENANTS AND AGREES THAT IF PURCHASER ELECTS TO CONVERT THE PROPERTY TO
A CONDOMINIUM, PURCHASER SHALL INCLUDE IN ITS INDIVIDUAL SALES CONTRACTS WITH
CONDOMINIUM UNIT PURCHASERS A DISCLAIMER WHEREBY EACH INDIVIDUAL UNIT PURCHASER
DISCLAIMS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ANY LIABILITY OR
RESPONSIBILITY OF ANY KIND OR NATURE, INCLUDING NEGLIGENT CONSTRUCTION OF ANY
PORTION OF THE IMPROVEMENTS, AND ACKNOWLEDGES THAT PURCHASER PURCHASED THE
PROPERTY IN ON “AS IS” BASIS (BUT ONLY TO THE EXTENT SAME IS NOT PROHIBITED BY
APPLICABLE LAWS NOR IS PURCHASER OR ITS SUCCESSORS AND/OR ASSIGNS SUBJECT TO
MATERIAL PENALTIES OR FINES FOR INCLUSION OF SAME).  TO THE EXTENT SAME IS NOT
PROHIBITED BY APPLICABLE LAWS NOR IS PURCHASER OR ITS SUCCESSORS AND/OR ASSIGNS
SUBJECT TO MATERIAL PENALTIES OR FINES FOR INCLUSION OF SAME, PURCHASER SHALL
INCORPORATE SUCH DISCLAIMER INTO ITS GENERAL DISCLAIMER LANGUAGE IN BOTH ITS
CONDOMINIUM PROSPECTUS AND ITS FORM PURCHASE AND SALE CONTRACT FOR THE
CONDOMINIUM SALES.  PURCHASER SHALL PREPARE SUCH DISCLAIMER LANGUAGE DURING THE
INSPECTION PERIOD AND SHALL PROVIDE SUCH DISCLAIMER TO SELLER FOR SELLER’S PRIOR
WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.  TO THE EXTENT SAME IS NOT PROHIBITED BY APPLICABLE LAWS NOR IS
PURCHASER OR ITS SUCCESSORS AND/OR ASSIGNS SUBJECT TO MATERIAL PENALTIES OR
FINES FOR INCLUSION OF SAME, PURCHASER (I) SHALL NOT ENTER INTO ANY SALES
CONTRACTS FOR THE SALE OF INDIVIDUAL CONDOMINIUM UNITS PRIOR TO THE APPROVAL OF
SUCH DISCLAIMER LANGUAGE AND (II) SHALL ENTER INTO ANY SALES CONTRACTS FOR THE
SALE OF INDIVIDUAL CONDOMINIUM UNITS ONLY AFTER THE APPROVED DISCLAIMER LANGUAGE
HAS BEEN INCLUDED THEREIN.  PURCHASER AGREES THAT IF IT OBTAINS DEFECT INSURANCE
FOR THE PROPERTY, IT SHALL NAME SELLER AS AN ADDITIONAL INSURED THEREON PROVIDED
THAT ADDING SELLER AS AN ADDITIONAL INSURED IS AT NO COST TO PURCHASER.  THIS
SECTION SHALL SURVIVE THE CLOSING AND SHALL NOT BE MERGED WITH THE DEED.

9.23                           INTENTIONALLY DELETED.


9.24                           OFAC.  PURCHASER, AND ALL BENEFICIAL OWNERS OF
PURCHASER, ARE IN COMPLIANCE WITH ALL LAWS, STATUTES, RULES AND REGULATIONS OF
ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY IN THE UNITED STATES OF
AMERICA APPLICABLE TO SUCH PERSONS OR ENTITIES, INCLUDING, WITHOUT LIMITATION,
THE REQUIREMENTS OF EXECUTIVE ORDER NO. 13224, 66 FED. REG. 49079 (SEPT. 25,
2001) (THE “ORDER”) AND OTHER SIMILAR REQUIREMENTS CONTAINED IN THE RULES AND
REGULATIONS OF THE OFFICE OF FOREIGN ASSET CONTROL, DEPARTMENT OF THE TREASURY
(“OFAC”) AND IN ANY ENABLING LEGISLATION OR OTHER EXECUTIVE ORDERS IN RESPECT
THEREOF (THE ORDER AND SUCH OTHER RULES, REGULATIONS, LEGISLATION, OR ORDERS ARE
COLLECTIVELY CALLED THE “ORDERS”).  PURCHASER HEREBY AGREES TO DEFEND,
INDEMNIFY, AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, RISKS, LIABILITIES, AND EXPENSES(INCLUDING ACTUAL ATTORNEYS
FEES) ARISING FROM OR RELATED TO ANY BREACH OF THE PROVISIONS OF THIS PARAGRAPH
9.24.  PURCHASER SHALL ALSO PAY ALL COSTS AND EXPENSES INCURRED BY SELLER IN
DEFENDING A THREATENED OR PENDING CIVIL OR CRIMINAL ACTION, SUIT, OR PROCEEDING
DESCRIBED IN THIS SECTION IN ADVANCE OF THE FINAL DISPOSITION OF THE THREATENED
OR PENDING ACTION, SUIT, OR PROCEEDING, ON RECEIPT OF AN UNDERTAKING BY OR ON
BEHALF OF THE SELLER TO REPAY THE COSTS AND EXPENSES, IF IT IS ULTIMATELY
DETERMINED THAT THE PERSON IS NOT ENTITLED TO BE INDEMNIFIED BY THE PURCHASER.
THE UNDERTAKING SHALL BE AN UNLIMITED GENERAL OBLIGATION OF THE SELLER, BUT NEED
NOT BE SECURED.


9.25                           TERRORISM.  NEITHER PURCHASER, NOR ANY BENEFICIAL
OWNER OF PURCHASER: (A) IS LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND
BLOCKED PERSONS LIST MAINTAINED BY OFAC PURSUANT TO THE ORDER AND/OR ON ANY
OTHER LIST OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY
OF THE RULES AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE ORDERS
(SUCH LISTS ARE COLLECTIVELY REFERRED TO AS THE “LISTS”); (B) IS A PERSON OR
ENTITY WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE
PROHIBITIONS CONTAINED IN THE ORDERS; OR (C) IS OWNED OR CONTROLLED BY, OR ACTS
FOR OR ON BEHALF OF, ANY PERSON OR ENTITY ON THE LISTS OR ANY OTHER PERSON OR
ENTITY WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE
PROHIBITIONS CONTAINED IN THE ORDERS. PURCHASER HEREBY AGREES

16


--------------------------------------------------------------------------------





TO DEFEND, INDEMNIFY, AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, RISKS, LIABILITIES, AND EXPENSES(INCLUDING ACTUAL
ATTORNEYS FEES) ARISING FROM OR RELATED TO ANY BREACH OF THE PROVISIONS OF THIS
PARAGRAPH 9.25. PURCHASER SHALL ALSO PAY ALL COSTS AND EXPENSES INCURRED BY
SELLER IN DEFENDING A THREATENED OR PENDING CIVIL OR CRIMINAL ACTION, SUIT, OR
PROCEEDING DESCRIBED IN THIS SECTION IN ADVANCE OF THE FINAL DISPOSITION OF THE
THREATENED OR PENDING ACTION, SUIT, OR PROCEEDING, ON RECEIPT OF AN UNDERTAKING
BY OR ON BEHALF OF THE SELLER TO REPAY THE COSTS AND EXPENSES, IF IT IS
ULTIMATELY DETERMINED THAT THE PERSON IS NOT ENTITLED TO BE INDEMNIFIED BY THE
PURCHASER. THE UNDERTAKING SHALL BE AN UNLIMITED GENERAL OBLIGATION OF THE
SELLER, BUT NEED NOT BE SECURED.

9.26                           Further Assurances.  Seller and Purchaser each
agree to do such further acts and things and to execute and deliver such
additional agreements and instruments as the other may reasonable require to
consummate, evidence or confirm the sale or any other agreement contained herein
in the manner contemplated hereby.

ARTICLE 10:  “AS-IS” PURCHASE

10.1                      No person acting on behalf of Seller is authorized to
make, and by execution hereof, Purchaser acknowledges that no person has made,
any representation, agreement, statement, warranty, guarantee or promise
regarding the Property or the transaction contemplated herein or the zoning,
construction, physical condition or other status of the Property except as may
be expressly set forth in this Agreement or the closing documents delivered by
Seller.  No representation, warranty, agreement, statement, guarantee or
promise, if any, made by any person acting on behalf of Seller which is not
contained in this Agreement or the closing documents delivered by Seller will be
valid or binding on Seller.

10.2                      PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND
IN THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION
WITH THE CLOSING, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES
AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS
OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED,
ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT
TO (I) VALUE; (II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, INCLUDING, WITHOUT LIMITATION, THE POSSIBILITIES, IF ANY,
FOR FUTURE DEVELOPMENT OF THE PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (V) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY; (VI) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE INDOOR AND OUTDOOR ENVIRONMENT AIR QUALITY, WATER, SOIL
AND GEOLOGY; (VII) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY; (VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY
FEDERAL, STATE, AND LOCAL ENVIRONMENTAL PROTECTION, POLLUTION, HEALTH AND SAFETY
OR LAND USE LAWS, RULES, REGULATIONS, ORDINANCES, ORDERS, REQUIREMENTS OR COMMON
LAW, INCLUDING, WITHOUT LIMITATION, TITLE III OF THE AMERICANS WITH DISABILITIES
ACT OF 1990, AS AMENDED, THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED,
THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE
SAFE DRINKING WATER ACT, AS AMENDED, THE HAZARDOUS MATERIALS TRANSPORTATION ACT,
AS AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, THE
TOXIC SUBSTANCE CONTROL ACT, AS AMENDED, AND REGULATIONS PROMULGATED UNDER ANY
OF THE FOREGOING AND ANALOGOUS STATE STATUTES AND REGULATIONS; (X) THE PRESENCE
OR ABSENCE OF MOLD OR HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTE AT, ON,
UNDER, OR ADJACENT TO THE PROPERTY; (XI) THE CONTENT, COMPLETENESS OR ACCURACY
OF

17


--------------------------------------------------------------------------------




THE DUE DILIGENCE MATERIALS OR PRELIMINARY REPORT REGARDING TITLE; (XII) THE
CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR SPECIFICATIONS FOR THE PROPERTY
INCLUDING ANY PLANS AND SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO
PURCHASER; (XIII) THE CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE
APPLICABLE ZONING OR BUILDING REQUIREMENTS; (XIV) DEFICIENCY OF ANY
UNDERSHORING, (XV) DEFICIENCY OF ANY DRAINAGE; (XVI) THE FACT THAT ALL OR A
PORTION OF THE PROPERTY MAY BE LOCATED ON OR NEAR AN EARTHQUAKE FAULT LINE;
(XVII) THE EXISTENCE OF VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS
AFFECTING THE PROPERTY; OR (XVIII) WITH RESPECT TO ANY OTHER MATTER.  PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY AND REVIEW INFORMATION AND DOCUMENTATION AFFECTING THE
PROPERTY, PURCHASER IS, EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND
WARRANTIES SPECIFIED IN THIS AGREEMENT AND IN THE DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING, RELYING SOLELY
ON ITS OWN INVESTIGATION OF THE PROPERTY AND REVIEW OF SUCH INFORMATION AND
DOCUMENTATION, AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR SELLER’S EXPRESS
REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND IN THE DOCUMENTS
AND INSTRUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING,
ANY INFORMATION MADE AVAILABLE TO PURCHASER OR PROVIDED OR TO BE PROVIDED BY OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF
SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE ACCURACY
OR COMPLETENESS OF SUCH INFORMATION. EXCEPT FOR LIABILITY FOR BREACHES OF
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND
IN THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION
WITH THE CLOSING (BUT SUBJECT TO THE EXPRESS LIMITATIONS ON LIABILITY SET FORTH
IN THIS AGREEMENT), PURCHASER AGREES TO FULLY AND IRREVOCABLY RELEASE SELLER
FROM ANY AND ALL CLAIMS THAT PURCHASER MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
SELLER FOR ANY COSTS, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE
OF ACTION ARISING FROM SUCH INFORMATION OR DOCUMENTATION. EXCEPT FOR LIABILITY
FOR BREACHES OF SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND IN THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY
SELLER IN CONNECTION WITH THE CLOSING (BUT SUBJECT TO THE EXPRESS LIMITATIONS ON
LIABILITY SET FORTH IN THIS AGREEMENT), SELLER IS NOT LIABLE OR BOUND IN ANY
MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL
ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.  PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, EXCEPT FOR
SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND
IN THE DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION
WITH THE CLOSING, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN
“AS IS” CONDITION AND BASIS WITH ALL FAULTS, AND THAT SELLER HAS NO OBLIGATIONS
TO MAKE REPAIRS, REPLACEMENTS OR IMPROVEMENTS EXCEPT AS MAY OTHERWISE BE
EXPRESSLY STATED HEREIN. PURCHASER REPRESENTS, WARRANTS, AND COVENANTS TO
SELLER, WHICH REPRESENTATION, WARRANTY, AND COVENANTS TO SELLER SHALL SURVIVE
THE CLOSING AND NOT BE MERGED WITH THE DEED, THAT, EXCEPT FOR SELLER’S EXPRESS
REPRESENTATIONS AND WARRANTIES SPECIFIED IN THIS AGREEMENT AND IN THE DOCUMENTS
AND INSTRUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING,
PURCHASER IS RELYING SOLELY UPON PURCHASER’S OWN INVESTIGATION OF THE PROPERTY.

10.3                      Intentionally deleted.

18


--------------------------------------------------------------------------------




10.4                      Purchaser and anyone claiming by, through or under
Purchaser hereby waives its right to recover from and fully and irrevocably
releases Seller, its employees, officers, directors, representatives, agents,
servants, attorneys, affiliates, parent, subsidiaries, successors and assigns,
and all persons, firms, corporations and organizations in its behalf (“Released
Parties”) from any and all claims that it may now have or hereafter acquire
against any of the Released Parties for any costs, loss, liability, damage,
expenses, demand, action or cause of action arising from or related to any
construction defects, errors, omissions, or other physical conditions, latent or
otherwise, including environmental matters, affecting the Property, or any
portion thereof, except to the extent Seller is liable for a breach of one or
more of Seller’s express representations and warranties specified in this
Agreement and in the documents and instruments executed and delivered by Seller
in connection with the Closing (but subject to the express limitations on
liability set forth in this Agreement).  The foregoing release includes claims
of which Purchaser is presently unaware or which Purchaser does not presently
suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s release to Seller.  In this connection and to the extent permitted
by law, Purchaser hereby agrees, represents and warrants, which representation
and warranty shall survive the Closing and not be merged with the Deed, that
Purchaser realizes and acknowledges that factual matters now unknown to it may
have given or may hereafter give rise to causes of action, claims, demands,
debts, controversies, damages, costs, losses and expenses which are presently
unknown, unanticipated and unsuspected, and Purchaser further agrees, represents
and warrants, which representation and warranty shall survive the Closing and
not be merged with the Deed, that the waivers and releases herein have been
negotiated and agreed upon in light of that realization and that Purchaser
nevertheless hereby intends to release, discharge and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which might in any way be included as a material
portion of the consideration given to Seller by Purchaser in exchange for
Seller’s performance hereunder, except to the extent that Seller is liable for a
breach of one or more of Seller’s express representations and warranties
specified in this Agreement and in the documents and instruments executed and
delivered by Seller in connection with the Closing (but subject to the express
limitations on liability set forth in this Agreement).

10.5                      From and after the Closing, Purchaser shall protect,
defend, indemnify and hold Seller and Seller’s parent company, if any, and their
respective, affiliates and subsidiaries, and their respective partners
directors, officers, participants, employees and agents free and harmless from
and against any and all claims (including third party claims), demands,
liabilities, damages, costs and expenses, including, without limitation,
investigatory expenses, clean-up costs and reasonable attorneys’ fees of
whatever kind or nature arising from or in any way connected with the physical
condition of the Property or any other aspect of the Property, which accrue
after the Closing.  Purchaser’s obligations of indemnity set forth herein shall
survive the Closing and shall not be merged with the Deed.

 

[Signature Pages Follow]

19


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

SELLER:

 

 

 

1100 WEST REALTY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Sharon Christenbury

Date:

 

 

Title:    Vice President

 

 

 

 

As to Sections 1.2(h), 1.3, 5.3(j), 7.1(i)

 

 

 

 

 

 

1200 WEST REALTY, LLC,

 

a Delaware limited liability company

 

 

 

By:

1200 West Realty Holdings, LLC,

 

 

a Delaware limited liability company

 

 

Its Sole and Managing Member

 

 

 

By:

 

 

 

Name:   Sharon Christenbury

Date:

 

 

Title:     Vice President

 

 

 

 

 

MIRADOR 1000, LLC,

 

a Delaware limited liability company

 

 

 

By:

Mirador Holdings, LLC,

 

 

a Delaware limited liability company

 

 

Its Sole and Managing Member

 

 

 

 

 

By:

 

 

 

Name:   Sharon Christenbury

Date:

 

 

Title:     Vice President

 

20


--------------------------------------------------------------------------------




 

PURCHASER:

 

 

 

 

 

1100 WEST PROPERTIES LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Date:

 

 

Title:

 

 

 

21


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Lots 7 and 8 and the North 50 feet of Lot 9, Block 80, a subdivision of BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY,  A PART OF THE ALTON BEACH BAY FRONT
SUBDIVISION, according to the Plat thereof recorded in Plat Book 6, at Page 12,
of the Public Records of Miami-Dade County, Florida; also described as:

Commence at the Northwest corner of West Avenue and 10th Street in Miami Beach,
Florida, said corner also being the intersection of Tangents at the Southeast
Corner of Block 80, and run Northerly along the Easterly line of said Block 80,
along the Westerly line of West Avenue, a distance of 350.00 feet to the
Southerly line of the North 50.00 feet of said Lot 9 and the Point of Beginning
(P.O.B.) of the tract of land hereinafter described:  Thence continue along the
Easterly Line of said Block 80, along the Westerly line of West Avenue, a
distance of 299.85 feet to the Northeast Corner of the above referenced Lot 7;
thence deflecting 90° 00’ 00” to the left, run Westerly along the Northerly Line
of said Lot 7, a distance of 337.96 feet to the face of a concrete bulkhead cap
and the face of deck; thence run Southerly along the face of deck and cap a
distance of 301.70 feet to the Southerly line of the North 50.00 feet of Lot 9;
thence run Easterly along the Southerly line of the North 50.00 feet of said Lot
9, a distance of 304.67 feet to the Point of Beginning.

PARCEL 2

 

Condominium Unit CU-12, Mirador 1000, a Condominium, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 22959, Page 1727, of the Public
Records of Miami-Dade County, Florida. 

Parcel Identification Number:   0232330714610

PARCEL 3

 

Condominium Unit CU-10 Mirador 1200, a Condominium, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 23543, Page 3930, of the Public
Records of Miami-Dade County, Florida. 

Parcel Identification Number:   0232330734220

22


--------------------------------------------------------------------------------




EXHIBIT B

 

BILL OF SALE, ASSIGNMENT OF LEASES AND CONTRACTS

This instrument is executed and delivered as of the      day of July, 2006
pursuant to that certain Purchase and Sale Agreement (“Agreement”), dated July
     , 2006, by and between 1100 West Realty, LLC, a Delaware limited liability
company (“Seller”), and 1100 West Properties LLC, a Delaware limited liability
company (“Purchaser”), covering the real property described in Exhibit A
attached hereto (“Real Property”).

1.                                       Sale of Personalty.  For good and
valuable consideration, Seller hereby sells, transfers, sets over and conveys to
Purchaser the following (the “Personal Property”):

(a)                                  Leases.  All of the Seller’s right, title
and interest, as landlord, in and to the leases or occupancy agreements
described in the rent roll attached hereto as Exhibit B (collectively,
“Leases”), together with any prepaid rents and security deposits held by Seller
under the Leases, and Purchaser hereby assumes all of the landlord’s obligations
under the Leases arising from and after the Closing Date (as defined in the
Agreement).

(b)                                 Tangible Personalty.  All of Seller’s right,
title and interest in and to all furniture, machinery, apparatus, equipment and
other tangible personal property owned by Seller, currently used in connection
with the operation of the Real Property and improvements and situated thereon,
including all fixtures and furniture, equipment, and other tangible personal
property listed on Schedule I attached hereto.

(b)                                 Intangible Personalty.  All of Seller’s
right, title and interest, if any, in and to all of the following items, to the
extent assignable and without warranty (the “Intangible Personal Property”): (i)
all consents, authorizations, variances or waivers, licenses, permits and
approvals from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality, held by Seller in
connection with the Property (as defined in the Agreement), (ii) the right to
use the name of the Property (if any) in connection with the Property, but
specifically excluding the right to use the name Crescent Heights and any other
trademarks, logos, trade colors, service marks and trade names of Seller and its
affiliates (if any), (iii) if still in effect, guaranties and warranties
received by Seller from any contractor, manufacturer or other person in
connection with the construction or operation of the Property, and (iv) any
information on the Seller’s (or its property manager’s) computer equipment
related to the Property and its operations, and any telephone numbers and
addresses and other similar intangibles, if any, related to the Property and its
operations.

2.                                       Assignment of Contracts.  For good and
valuable consideration, Seller hereby assigns, transfers, sets over and conveys
to Purchaser, and Purchaser hereby accepts such assignment of  (the “Assigned
Property”) all of the Seller’s right, title and interest in and to the service
contracts described in Exhibit C attached hereto (the “Service Contracts”). 

3.                                       Assumption.  Purchaser hereby assumes
the obligations of Seller under the Leases, Service Contracts, and Submerged
Land Leases arising from and after the Closing Date and shall defend, indemnify
and hold harmless Seller from and against any liability, damages, causes of
action, expenses, and attorneys’ fees incurred by Seller by reason of the
failure of Purchaser to fulfill, perform, discharge, and observe its obligations
with respect to the Leases or the Service Contracts arising on and after the
Closing Date.  Seller shall defend, indemnify and hold harmless Purchaser from
and against any liability, damages, causes of action, expenses, and attorneys’
fees incurred by Purchaser by reason of the failure of Seller to fulfill,
perform, discharge, and observe its obligations with respect to the Leases or
the Service Contracts arising before the Closing Date.

4.                                       Warranty of Title to Assigned
Property.  Seller warrants and defends title to the Tangible Personalty, the
Intangible Personal Property, and the Assigned Property unto Purchaser, its
successors and assigns, against any person or entity claiming, or to claim, the
same or any part thereof by, through or under Seller, subject only to the
matters to which the Deed is subject, to the extent applicable.

23


--------------------------------------------------------------------------------




5.                                       Agreement Applies.  The covenants,
agreements, representations, warranties, indemnities and limitations provided in
the Agreement with respect to the property conveyed hereunder (including,
without limitation, the limitations of liability provided in the Agreement), are
hereby incorporated herein by this reference as if herein set out in full and
shall inure to the benefit of and shall be binding upon Purchaser and Seller and
their respective successors and assigns.

6.                                       Disclaimer.  As set forth in the
Agreement, which provisions are hereby incorporated by this reference as if
herein set out in full, the Personal Property and Assigned Property are is
conveyed by Seller and accepted by Purchaser AS IS, WHERE IS, AND WITHOUT ANY
REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR IMPLIED, EXCEPT
AS SET FORTH IN THE AGREEMENT, IT BEING THE INTENTION OF SELLER AND PURCHASER
EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR
PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY
DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, AND ALL OTHER REPRESENTATIONS
AND WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY THE UNIFORM COMMERCIAL CODE
OF THE STATE OR STATES WHERE THE REAL PROPERTY IS LOCATED.

7.                                       Limitation of Liability.  Notice is
hereby given that all persons dealing with Seller shall look to the assets of
Seller for the enforcement of any claim against Seller, as none of the members,
trustees, officers, employees or shareholders of Seller assume any personal
liability for obligations entered into by or on behalf of Seller.

8.                                       Further Assurances.  Seller and
Purchaser each agree to do such further acts and things and to execute and
deliver such additional agreements and instruments as the other may reasonable
require to consummate, evidence or confirm the sale or any other agreement
contained herein in the manner contemplated hereby.

IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale and Assignment
of Leases and Contracts to be executed as of the date written above.

 

[Signature Pages Follow]

24


--------------------------------------------------------------------------------




 

WITNESSES:

SELLER:

 

 

 

 

 

 

1100 WEST REALTY, LLC,

Print Name:

 

 

a Delaware limited liability company

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Sharon Christenbury

 

 

Title:

Vice President

 

 

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

The foregoing instrument was acknowledged before me this     day of July, 2006
by Sharon Christenbury,  as  Vice President, of  1100 West Realty, LLC, who is
either personally known to me, or has produced                       as
identification.

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

25


--------------------------------------------------------------------------------




 

WITNESSES:

PURCHASER:

 

 

 

 

 

 

1100 WEST PROPERTIES LLC,

Print Name:

 

 

a Delaware limited liability company

 

 

 

 

 

 

Print Name:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Print Name:

 

 

 

 

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this     day of July, 2006
by                 , as               , of 1100 West Properties LLC, a Delaware
limited liability company, who is either personally known to me, or has produced
                      as identification.

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

STATE OF

COUNTY OF

The foregoing instrument was acknowledged before me this     day of July, 2006
by                 , as               , of 1100 West Properties LLC, a Delaware
limited liability company, who is either personally known to me, or has produced
                      as identification.

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

26


--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION

Lots 7, 8 and the North 50 feet of Lot 9, Block 80, a subdivision of BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY, A PART OF THE ALTON BEACH BAY FRONT
SUBDIVISION, according to the Plat thereof, recorded in Plat Book 6 at Page 12
of the Public Records of Miami-Dade County, Florida, also described as:

Commence at the Northwest corner of West Avenue and 10th Street in Miami Beach,
Florida, said corner also being the intersection of Tangents at the Southeast
Corner of said Block 80 and run Northerly along the Easterly Line of said Block
80, along the Westerly line of West Avenue, a distance of 350.00 feet to the
Southerly line of the North 50.00 feet of said Lot 9 and the Point of Beginning
(P.O.B.) of the tract of land hereinafter described: Thence continue along the
Easterly Line of said Block 80, along the Westerly line of West Avenue, a
distance of 299.85 feet to the Northeast Corner of the above referenced Lot 7;
Thence deflecting 90 degrees 00 minutes 00 seconds to the left, run Westerly
along the Northerly Line of said Lot 7, a distance of 337.96 feet to the face of
a concrete bulkhead cap and the face of deck. Thence run Southerly along the
face of deck and cap at a distance of 301.70 feet to the Southerly line of the
North 50.00 feet of Lot 9; Thence run Easterly along the Southerly line of the
North 50.00 feet of said Lot 9, a distance of 304.67 feet to the Point of
Beginning.

27


--------------------------------------------------------------------------------




EXHIBIT B

RENT ROLL

28


--------------------------------------------------------------------------------




EXHIBIT C

SERVICE CONTRACTS

1)              Laundry Lease Agreement dated February 1, 2000, by and between
Mac-Gray Services, Inc. (“Lessee”) and Charles E. Smith Residential Realty
(“Lessor”) as assigned by Lessor to Seller.

2)              KONE Complete Maintenance Agreement dated January 1, 2005, by
and between KONE, Inc. and Mirador Bayfront Residences.

29


--------------------------------------------------------------------------------




SCHEDULE I

TANGIBLE PERSONAL PROPERTY

30


--------------------------------------------------------------------------------




EXHIBIT C

PERSONAL PROPERTY

31


--------------------------------------------------------------------------------




EXHIBIT D

LIST OF LEAD-BASED PAINT TESTS AND REPORTS

Phase I Environmental Site Assessment Report prepared by Hygienetics
Environmental Services, Inc. for Mirador Apartments, 1000, 1035, 1100, 1125 &
1200, West Avenue, Miami Beach, Florida 33139 dated April 26, 2004. Hygienetics
Environmental Project No. 3452.004

32


--------------------------------------------------------------------------------




EXHIBIT E

Assignment of Declarant’s Rights

THIS ASSIGNMENT is made as of the      day of July, 2006 by MIRADOR 1000, LLC,
MIRADOR 1035, LLC, MIRADOR 1125, LLC, 1100 WEST REALTY, LLC and 1200 WEST
REALTY, LLC, all Delaware limited liability companies (collectively, “Assignor”)
to 1100 WEST PROPERTIES, LLC, a Delaware limited liability company (“Assignee”).

R E C I T A L S

A.                                   WHEREAS, Assignor is the “Declarant” under
that certain Master Declaration of Covenant, Conditions and Restrictions for
Mirador South Beach, dated December 30, 2004 and recorded in Official Records
Book 22959, Page 0886, of the Public Records of Miami-Dade County, Florida (the
“Declaration”);

B.                                     WHEREAS, Assignor desires to assign to
Assignee any and all rights, powers, easements, privileges, authorities and
reservations given to, reserved by or otherwise held by Assignor as the
“Declarant” under the Declaration including, without limitation, all of
Assignor’s rights and powers under the Articles of Incorporation and By-Laws for
the Master Association (collectively, the “Declarant’s Rights”), and Assignee
has agreed to accept such assignment of the Declarant’s Rights.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor and Assignee agree as follows:

1.                                       The above recitals are true and correct
and are hereby incorporated by reference as if fully set forth herein.   

2.                                       Assignor hereby assigns and transfers
to Assignee the Declarant’s Rights.

3.                                       Assignor represents and warrants to
Assignee that (i) Assignor is the sole holder and owner of the Declarant’s
Rights, free of all liens, claims and encumbrances, (ii) Assignor has full
right, power and authority to transfer to Assignee the Declarant’s Rights
without the joinder of consent of any third party, and (iii) Assignor has fully
performed all of its obligations of the “Declarant” under the Declaration and is
not currently in default of any of its obligations thereunder.

4.                                       This Assignment shall not be deemed to
impose any liability upon Assignee for any liabilities or obligations of
Assignor under the Declaration arising or accruing prior to the date hereof. 

Assignee hereby assumes the obligations of Assignor under the Declaration
arising from and after the date hereof and shall defend, indemnify and hold
harmless Assignor from and against any liability, damages, causes of action,
expenses, and attorneys’ fees incurred by Assignor by reason of the failure of
Assignee to fulfill, perform, discharge and observe the obligations of the
“Declarant” under the Declaration arising on or after the date hereof.  Assignor
shall defend, indemnify and hold harmless Assignee from and against any
liability, damages, causes of action, expenses and attorneys’ fees incurred by
Assignee by reason of the failure of Assignor to fulfill, perform, discharge and
observe its obligations as the “Declarant” under the Declaration arising prior
to the date hereof.

5.                                       This Assignment shall inure to the
benefit of, and shall be binding on, Assignor and Assignee, and their respective
successors and assigns.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the date and year first above written.

33


--------------------------------------------------------------------------------




 

ASSIGNOR:

 

 

 

MIRADOR 1000, LLC, a Delaware limited liability

Signed, sealed and delivered

company

in the presence of:

 

 

By:

MIRADOR Holdings, LLC, a Delaware limited
liability company, its Sole Member and
Manager

 

 

 

 

 

By:

MIRADOR Holdings II, LLC, a Delaware
limited liability company, its Sole
Member and Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

MIRADOR 1035, LLC, a Delaware limited liability
company

 

 

Signed, sealed and delivered
in the presence of:

By:

MIRADOR Holdings, LLC, a Delaware limited
liability company, its Sole Member and
Manager

 

 

 

 

 

By:

MIRADOR Holdings II, LLC, a Delaware
limited liability company, its Sole
Member and Manager

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

34


--------------------------------------------------------------------------------




 

MIRADOR 1125, LLC, a Delaware limited liability
company

 

 

Signed, sealed and delivered

in the presence of:

By:

MIRADOR Holdings, LLC, a Delaware limited
liability company, its Sole Member and
Manager

 

 

 

 

 

By:

MIRADOR Holdings II, LLC, a Delaware
limited liability company, its Sole
Member and Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

1100 WEST REALTY, LLC, a Delaware limited
liability company

 

 

Signed, sealed and delivered

in the presence of:

 

 

 

By:

 

 

 

 

Name: Sharon Christenbury

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

35


--------------------------------------------------------------------------------




 

1200 WEST REALTY, LLC, a Delaware limited
liability company

 

 

Signed, sealed and delivered

in the presence of:

By:

WEST REALTY Holdings, LLC, a Delaware
limited liability company, its Sole Member and
Manager

 

 

 

 

 

By:

WEST REALTY Holdings II, LLC, a
Delaware limited liability company, its
Sole Member and Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

STATE OF FLORIDA

)

 

 

)

SS:

COUNTY OF MIAMI-DADE

)

 

The foregoing instrument was acknowledged before me this      day of July, 2006,
by Sharon Christenbury, as Vice President of MIRADOR 1000, LLC, MIRADOR 1035,
LLC, MIRADOR 1125, LLC, 1100 WEST REALTY, LLC and 1200 WEST REALTY, LLC, all
Delaware limited liability companies, on behalf of said companies.  He/she
personally appeared before me, is personally known to me or produced
                     as identification.

 

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of Florida

 

My commission expires: 

 

 

36


--------------------------------------------------------------------------------




 

ASSIGNEE:

 

 

 

1100 WEST PROPERTIES, LLC, a Delaware limited liability
company

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

STATE OF

)

 

)

SS:

 

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this      day of July, 2006,
by            , as                of 1100 WEST PROPERTIES, LLC, a Delaware
limited liability company, on behalf of said company.  He/she personally
appeared before me, is personally known to me or produced                     
as identification.

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

 

STATE OF

)

 

)

SS:

 

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this      day of July, 2006,
by            , as                of 1100 WEST PROPERTIES, LLC, a Delaware
limited liability company, on behalf of said company.  He/she personally
appeared before me, is personally known to me or produced                     
as identification.

Notary:

 

[NOTARIAL SEAL]

Print Name:

 

 

Notary Public, State of

 

 

My commission expires:

 

 

37


--------------------------------------------------------------------------------




EXHIBIT F

 

RENT ROLL

38


--------------------------------------------------------------------------------




EXHIBIT G

SERVICE CONTRACTS

3)              Laundry Lease Agreement dated February 1, 2000, by and between
Mac-Gray Services, Inc. (“Lessee”) and Charles E. Smith Residential Realty
(“Lessor”) as assigned by Lessor to Seller.

4)              KONE Complete Maintenance Agreement dated January 1, 2005, by
and between KONE, Inc. and Mirador Bayfront Residences.

39


--------------------------------------------------------------------------------


EXHIBIT H

This instrument prepared by:

Name:

 

Frances Schreiber

Address:

 

Crescent Heights of America, Inc.

 

 

2930 Biscayne Boulevard

 

 

Miami, FL 33130

 

(Space Reserved for Clerk of Court)

ASSIGNMENT AND ASSUMPTION OF SOVEREIGNTY SUBMERGED LANDS LEASE

THIS ASSIGNMENT AND ASSUMPTION OF SOVEREIGNTY SUMBERGED LANDS LEASE (this
“Assignment”) is made as of the     day of July, 2006 (the “Effective Date”)
between 1200 WEST REALTY LLC, a Delaware limited liability company (“Assignor”),
whose mailing address is c/o 2930 Biscayne Boulevard, Miami, Florida 33130, and
1100 WEST PROPERTIES LLC, a Delaware limited liability company (“Assignee”),
whose mailing address is
                                                                  .  Wherever
used herein, the terms “Assignor” and “Assignee” shall include all of the
parties to this instrument and their successors and assigns.

W I T N E S S E T H:

WHEREAS, Assignor is the lessee of the property described on Exhibit A, attached
hereto, under that certain Sovereignty Submerged Lands Lease Renewal between the
Board of Trustees of the Internal Improvement Trust Fund of the State of
Florida, as Lessor, and 1200 West Realty, LLC, a Delaware limited liability
company, as Lessee, filed January 12, 2006, in Official Records Book 24141, at
Page 1866, of the Public Records of Miami-Dade County, Florida, being Lease No.
13000120T (the “Lease”);

WHEREAS, Assignor desires to assign its interest in, to and under the Lease to
Assignee and Assignee desires to acquire Assignor’s interest in, to and under
the Lease.

NOW THEREFORE, in consideration of the mutual promises, covenants, provisions
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties hereto agree as follows:

1.                                       Assignor does hereby assign, grant,
sell, convey, transfer, set over and deliver unto Assignee, and Assignee does
hereby accept, all right, title and interest of Assignor in, to and under the
Lease.

2.                                       Assignee hereby assumes the obligations
of Assignor under the Lease arising from and after the Effective Date hereof and
shall defend, indemnify and hold harmless Assignor from and against any
liability, damages, causes of action, expenses, and attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform, discharge,
and observe its obligations with respect to the Lease arising on and after the
Effective Date.  Assignor shall defend, indemnify and hold harmless Assignee
from and against any liability, damages, causes of action, expenses, and
attorneys’ fees incurred by Assignee by reason of the failure of Assignor to
fulfill, perform, discharge, and observe its obligations with respect to the
Lease arising before the Effective Date.

3.                                       Assignee hereby acknowledges and agrees
that the effectiveness of this assignment is subject to the consent of the state
which may not be sought or obtained until the conveyance of that certain real
property known as CU-10 (as more particularly described on Schedule I attached
hereto) from Assignor to Assignee.

40


--------------------------------------------------------------------------------




4.                                       Any notice to be given to the lessee
under the Lease shall, from and after the date hereof, be delivered to the
addresses designated below:

Assignee:                                         
                                                1100 West Properties, LLC

 

 

 

5.                                       Notice is hereby given that all persons
dealing with Assignor shall look to the assets of Assignor for the enforcement
of any claim against Assignor, as none of the members, trustees, officers,
employees or shareholders of Assignor assume any personal liability for
obligations entered into by or on behalf of Assignor.

6.                                       This Assignment may be executed in a
number of identical counterparts.  If so executed, each of such counterparts is
to be deemed an original for all purposes, and all such counterparts shall
collectively constitute one agreement.  In addition, this Assignment may contain
more than one counterpart of the signature page, and this Assignment may be
executed by the affixing of the signature of either party to any of such
counterpart signature pages; all of such counterpart signature pages shall be
read as though one, and they shall have the same force and effect as though all
of the signers had signed a single signature page.  The parties hereto may
execute and deliver this Assignment by forwarding facsimile, telefax or other
means of copies of this Assignment showing execution by the parties sending the
same, and the parties agree and intend that such signature shall have the same
effect as an original signature, that the parties shall be bound by such means
of execution and delivery, and that the parties hereby waive any defense to
validity based on any such copies or signatures.

7.                                       Assignor and Assignee each hereby
represents and warrants that the person or persons executing this Assignment on
their respective behalf are duly authorized by all appropriate action to execute
and deliver this Assignment.

8.                                       Further Assurances.  Assignor and
Assignee each agree to do such further acts and things and to execute and
deliver such additional agreements and instruments as the other may reasonable
require to consummate, evidence or confirm the sale or any other agreement
contained herein in the manner contemplated hereby.

 

[Signature page follows]

41


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

 

ASSIGNOR:

 

 

Witnessed:

1200 WEST REALTY, LLC,

 

a Delaware limited liability company

 

 

 

By:

1200 West Realty Holdings, LLC,
a Delaware limited liability company,
Its Sole Member and Managing Member

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Name: Sharon Christenbury

 

 

 

Title: Vice President

 

 

 

Print Name

 

 

 

 

 

STATE OF FLORIDA

)

 

 

 

 

 

)

ss:

 

 

 

COUNTY OF MIAMI-DADE

)

 

 

The foregoing instrument was acknowledged before me this        day of July,
2006, by Sharon Christenbury, as Vice President, of 1200 West Realty Holdings
LLC, a Delaware limited liability company, sole member of 1200 West Realty LLC,
a Delaware limited liability company, on behalf of said limited liability
company.  He/she is personally known to me / or has produced
                                    as identification.

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

Notary Public; State of Florida

 

 

 

 

 

My commission expires:

 

42


--------------------------------------------------------------------------------




 

ASSIGNEE:

 

 

Witnessed:

1100 WEST PROPERTIES, LLC,
a Delaware limited liability company

 

 

 

 

By:

 

 

Print Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

STATE OF

)

 

 

ss.:

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this       day of July, 2006
by                                          , as
                                                    , of 1100 West Properties,
LLC, a Delaware limited liability company, on behalf of each said limited
liability company.  He/she is personally known to me / or has produced
                                as identification.

 

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

 

Notary Public; State of

 

 

 

 

 

 

 

My commission expires:

 

43


--------------------------------------------------------------------------------




 

STATE OF

 

COUNTY OF

 

The foregoing instrument was acknowledged before me this       day of July, 2006
by                                                     , as
                                                  , of 1100 West Properties,
LLC, a Delaware limited liability company, on behalf of each said limited
liability company.  He/she is personally known to me / or has produced
                                        as identification.

 

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

 

Notary Public; State of

 

 

 

 

 

 

 

My commission expires:

 

44


--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION

A parcel of Sovereign submerged land in Section 04, Township 54 South, Range 42
East, in Biscayne Bay, Miami-Dade County, Florida more particularly described as
follows:

Commence (P.O.C.) at the Southeasterly corner of Lot 6, Block 80, of BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY, A PART OF THE ALTON BEACH BAY FRONT
SUBDIVISION, a subdivision recorded in Plat Book 6, at Page 12, of the Public
Records of Miami-Dade County, Florida and run North, 87° 39’ 30” West along the
Southerly line of said Lot 6, a distance of 336.42 feet to the water face of a
concrete bulkhead; Thence run North 10° 53’ 83” West along the water face of
said bulkhead, a distance of 78.00 feet to the Point of Beginning (P.O.B.) of
the Marina Lease Area; Thence run South 79° 01’ 07” West into Biscayne Bay, a 
distance of 130.00 feet; Thence run North 10° 58’ 63” West, a distance 95.00
feet; Thence run North 79° 01’ 07” East, a distance of 130.00 feet to the water
face of aforesaid bulkhead; Thence run South, 10° 58’ 63” West, along the water
face of said bulkhead, a distance of 95.00 feet to the Point of Beginning
(P.O.B.).  Marina Lease Area contains 12,350 sq. ft, more or less or 0.284
acres, more or less.

]

45


--------------------------------------------------------------------------------




SCHEDULE I

Condominium Unit CU-10 Mirador 1200, a Condominium, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 23543, Page 3930, of the Public
Records of Miami-Dade County, Florida.

46


--------------------------------------------------------------------------------




EXHIBIT H1

This instrument prepared by:

Name:

Frances Schreiber

Address:

Crescent Heights of America, Inc.

 

2930 Biscayne Boulevard

 

Miami, FL 33130

 

(Space Reserved for Clerk of Court)

ASSIGNMENT AND ASSUMPTION OF SOVEREIGNTY SUBMERGED LANDS LEASE

THIS ASSIGNMENT AND ASSUMPTION OF SOVEREIGNTY SUMBERGED LANDS LEASE (this
“Assignment”) is made as of the     day of July, 2006 (the “Effective Date”)
between MIRADOR 1000, LLC, a Delaware limited liability company (“Assignor”),
whose mailing address is c/o 2930 Biscayne Boulevard, Miami, Florida 33130, and
1100 WEST PROPERTIES LLC, a Delaware limited liability company (“Assignee”),
whose mailing address is                                                    . 
Wherever used herein, the terms “Assignor” and “Assignee” shall include all of
the parties to this instrument and their successors and assigns.

W I T N E S S E T H:

WHEREAS, Assignor is the lessee of the property described on Exhibit A, attached
hereto, under that certain Sovereignty Submerged Lands Lease Renewal and
Modification to Reflect Change in Ownership between the Board of Trustees of the
Internal Improvement Trust Fund of the State of Florida, as Lessor, and Mirador
1000, LLC, a Delaware limited liability company, as Lessee, filed December 16,
2004, in Official Records Book 22913, at Page 825, of the Public Records of
Miami-Dade County, Florida, being Lease No. 130004276 (the “Lease”);

WHEREAS, Assignor desires to assign its interest in, to and under the Lease to
Assignee and Assignee desires to acquire Assignor’s interest in, to and under
the Lease.

NOW THEREFORE, in consideration of the mutual promises, covenants, provisions
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties hereto agree as follows:

1.                                       Assignor does hereby assign, grant,
sell, convey, transfer, set over and deliver unto Assignee, and Assignee does
hereby accept, all right, title and interest of Assignor in, to and under the
Lease.

2.                                       Assignee hereby assumes the obligations
of Assignor under the Lease arising from and after the Effective Date hereof and
shall defend, indemnify and hold harmless Assignor from and against any
liability, damages, causes of action, expenses, and attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform, discharge,
and observe its obligations with respect to the Lease arising on and after the
Effective Date.  Assignor shall defend, indemnify and hold harmless Assignee
from and against any liability, damages, causes of action, expenses, and
attorneys’ fees incurred by Assignee by reason of the failure of Assignor to
fulfill, perform, discharge, and observe its obligations with respect to the
Lease arising before the Effective Date.

47


--------------------------------------------------------------------------------




3.                                       Assignee hereby acknowledges and agrees
that the effectiveness of this assignment is subject to the consent of the state
which may not be sought or obtained until the conveyance of that certain real
property known as CU-12 (as more particularly described on Schedule I attached
hereto) from Assignor to Assignee.

4.                                       Any notice to be given to the lessee
under the Lease shall, from and after the date hereof, be delivered to the
addresses designated below:

Assignee:                                         
                                                1100 West Properties, LLC

 

 

 

5.                                       Notice is hereby given that all persons
dealing with Assignor shall look to the assets of Assignor for the enforcement
of any claim against Assignor, as none of the members, trustees, officers,
employees or shareholders of Assignor assume any personal liability for
obligations entered into by or on behalf of Assignor.

6.                                                   This Assignment may be
executed in a number of identical counterparts.  If so executed, each of such
counterparts is to be deemed an original for all purposes, and all such
counterparts shall collectively constitute one agreement.  In addition, this
Assignment may contain more than one counterpart of the signature page, and this
Assignment may be executed by the affixing of the signature of either party to
any of such counterpart signature pages; all of such counterpart signature pages
shall be read as though one, and they shall have the same force and effect as
though all of the signers had signed a single signature page.  The parties
hereto may execute and deliver this Assignment by forwarding facsimile, telefax
or other means of copies of this Assignment showing execution by the parties
sending the same, and the parties agree and intend that such signature shall
have the same effect as an original signature, that the parties shall be bound
by such means of execution and delivery, and that the parties hereby waive any
defense to validity based on any such copies or signatures.

7.                                                   Assignor and Assignee each
hereby represents and warrants that the person or persons executing this
Assignment on their respective behalf are duly authorized by all appropriate
action to execute and deliver this Assignment.

8.                                       Further Assurances.  Assignor and
Assignee each agree to do such further acts and things and to execute and
deliver such additional agreements and instruments as the other may reasonable
require to consummate, evidence or confirm the sale or any other agreement
contained herein in the manner contemplated hereby.

 

[Signature page follows]

48


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

ASSIGNOR:

 

 

Witnessed:

MIRADOR 1000, LLC,

 

a Delaware limited liability company

 

 

 

By:

Mirador Holdings, LLC,
a Delaware limited liability company,
Its Sole Member and Managing Member

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

 

Name: Sharon Christenbury

 

 

 

Title: Vice President

 

 

 

Print Name

 

 

 

 

 

STATE OF FLORIDA

)

 

 

 

 

 

)

ss:

 

 

 

COUNTY OF MIAMI-DADE

)

 

 

The foregoing instrument was acknowledged before me this        day of July,
2006, by Sharon Christenbury, as Vice President, of Mirador Holdings, LLC, a
Delaware limited liability company, sole member of Mirador 1000, LLC, a Delaware
limited liability company, on behalf of said limited liability company.  He/she
is personally known to me / or has produced                            as
identification.

 

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

 

Notary Public; State of Florida 

 

 

 

 

 

 

My commission expires:

 

49


--------------------------------------------------------------------------------




 

ASSIGNEE:

 

 

Witnessed:

1100 WEST PROPERTIES, LLC,
a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

STATE OF

)

 

 

ss.:

 

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this       day of July, 2006
by                                                , as
                                               , of 1100 West Properties, LLC, a
Delaware limited liability company, on behalf of each said limited liability
company.  He/she is personally known to me / or has produced
                           as identification.

 

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

 

Notary Public; State of

 

 

 

 

 

 

 

My commission expires:

 

50


--------------------------------------------------------------------------------




 

STATE OF

 

COUNTY OF

 

The foregoing instrument was acknowledged before me this       day of July, 2006
by                                               , as
                                                   , of 1100 West Properties,
LLC, a Delaware limited liability company, on behalf of each said limited
liability company.  He/she is personally known to me / or has produced
                               as identification..

 

 

NOTARY SEAL

Notary:

 

 

 

 

 

Print Name:

 

 

 

 

Notary Public; State of

 

 

 

 

 

 

 

My commission expires:

 

51


--------------------------------------------------------------------------------


EXHIBIT A
LEGAL DESCRIPTION

A parcel of Sovereign submerged land in Section 04, Township 54 South, Range 42
East, in Biscayne Bay, Miami-Dade County, Florida more particularly described as
follows:

Commence (P.O.C.) at the intersection of Tangents at the Northwest corner of
10th Street and West Avenue, as said Street and Avenue are shown on Block 80 of
a subdivision of BLOCK EIGHTY OF THE ALTON BEACH REALTY COMPANY’S BAY FRONT
SUBDIVISION recorded in Plat Book 6, at Page 12, of the Public Records of
Miami-Dade County, Florida and run South 87° 39’ 30” West along the Northerly
line of said 10th Street, along the Southerly line of Lot 10 of Block 80, a
distance of 289.60 feet to the Water Face of a Concrete Bulkhead on the Easterly
shore of Biscayne Bay; thence run North 4° 34’ 13” West along the Water Face of
said Bulkhead, a distance of 110.00 feet to the Point of Beginning (P.O.B.) of
the following described Marina Lease Area:  Thence run South 85° 25’ 47” West
into Biscayne Bay, a distance of 130 feet; thence run North 4° 34’ 13” West a
distance of 87.00 feet; thence run North 85° 25’ 47” East, a distance of 130.00
feet to the Water Face of the aforedescribed Bulkhead; thence run South 4° 34’
13” East along the Water Face of said Bulkhead, a distance of 87.00 feet to the
Point of Beginning (P.O.B.).

52


--------------------------------------------------------------------------------




SCHEDULE I

Condominium Unit CU-12, Mirador 1000, a Condominium, together with an undivided
interest in the common elements, according to the Declaration of Condominium
thereof, as recorded in Official Records Book 22959, Page 1727, of the Public
Records of Miami-Dade County, Florida.

53


--------------------------------------------------------------------------------




EXHIBIT I

 

GT Escrow Agreement

54


--------------------------------------------------------------------------------




EXHIBIT J

Estoppel Certificate

55


--------------------------------------------------------------------------------




EXHIBIT K

Letter to Gladys Brownstein

56


--------------------------------------------------------------------------------




EXHIBIT K-1

Letter to Honey Waldman

57


--------------------------------------------------------------------------------




EXHIBIT L

1200 Estoppel Letter

58


--------------------------------------------------------------------------------




EXHIBIT M

1000 Estoppel Letter

59


--------------------------------------------------------------------------------




EXHIBIT N

This instrument prepared by:

Name:

Frances P. Schreiber

 

2930 Biscayne Boulevard

 

Miami, FL 33137

 

(Space Reserved for Clerk of Court)

Ground Lease Termination Agreement

This Ground Lease Termination Agreement is dated as of July    , 2006 and is
entered into by and among Honey Waldman f/k/a Honey Becker, Gladys Brownstein,
and 1100 West Realty, LLC, a Delaware limited liability company (collectively
the “Lessors”) and 1100 West Realty, LLC, a Delaware limited liability company
(“Lessee”).

WHEREAS, Lessors are the owners of the property described on Exhibit A attached
hereto (the “Property”) which is leased to Lessee under that certain Ninety-Nine
Year Lease dated August 25, 1962 by and among Gladys Brownstein and Milton
Brownstein, her husband, Howard Waldman and Selma Waldman, his wife and Honey
Becker and Bernard Becker, her husband, as lessors, and Michael Forte as lessee
(predecessor in interest to Lessee), recorded in Official Records Book 3371,
Page 189, as assigned and amended pursuant to the following instruments: (a)
Assignment recorded in Official Records Book 3840, Page 97; (b) Amendment of
Ninety-Nine Year Lease dated March 28, 1972 recorded in Official Records Book
7685, Page 320; and (c) Second Amendment of Ninety-Nine Year Lease dated
March 30, 1987 recorded in Official Records Book  13230, Page 2389 as
re-recorded in Official Records Book 13330, Page 365 (d) Assignment and
Assumption of Lessor’s interest in Ground Lease recorded in Official Records
Book 19527, Page 2729; (e) Assignment and Assumption of Ground Lease recorded in
Official Records Book 22637, Page 1023; and (f) Assignment and Assumption of
Ground Lease recorded in Officials Records Book 23827, Page 3985, all of the
Public Records of Miami-Dade County, Florida (collectively, the “Lease”).

WHEREAS, Lessors are the current holders of the right, title and interest of the
lessor under the Lease.

WHEREAS, Lessee is the holder of the right, title , and interest of the lessee
under the Lease.

WHEREAS, the parties hereto mutually agree to terminate the Lease, effective
immediately and in advance of the scheduled expiration date; and

WHEREAS, the parties hereto are desirous of confirming the aforementioned early
termination of record;

NOW THEREFORE, WITNESSETH, that the parties hereto agree as follows:

The parties hereby confirm that the Lease has been terminated and should be
REMOVED and RELEASED and otherwise DISCHARGED and CANCELED of record, and that
the Lease is null, void and of no further force and effect.

Execution in Counterparts:  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.  To facilitate

60


--------------------------------------------------------------------------------




execution of this Agreement, the parties may execute and exchange by telephone
facsimile counterparts of the signature pages.

IN WITNESS WHEREOF the parties here to have set their hands and seals as of the
day and year first above written

 

 

WITNESSES:

LESSORS:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

HONEY WALDMAN f/k/a Honey Becker

 

 

 

 

 

 

Print Name:

 

 

 

 

 

STATE OF NEW YORK

COUNTY OF NEW YORK

The foregoing instrument was acknowledged before me this     day of July, 2006
by Honey Waldman, f/k/a Honey Becker,  who is either personally known to me, or
has produced                       as identification.

 

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

61


--------------------------------------------------------------------------------




 

WITNESSES

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

GLADYS BROWNSTEIN

 

 

 

 

 

 

Print Name:

 

 

 

 

STATE OF NEW YORK

COUNTY OF NEW YORK

The foregoing instrument was acknowledged before me this     day of July, 2006
by Gladys Brownstein, who is either personally known to me, or has produced
                      as identification.

 

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

62


--------------------------------------------------------------------------------




 

WITNESSES:

LESSOR:

 

 

 

 

 

 

 

Print Name:

 

 

1100 WEST REALTY, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

 

 

Name:

Sharon Christenbury

 

 

 

Title:

Vice President

 

 

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

The foregoing instrument was acknowledged before me this     day of July, 2006
by Sharon Christenbury,  as the Vice President, of 1100 West Realty, LLC, who is
either personally known to me, or has produced                       as
identification.

 

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

63


--------------------------------------------------------------------------------




 

WITNESSES:

LESSEE:

 

 

 

 

 

 

 

Print Name:

 

 

1100 WEST REALTY, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

Sharon Christenbury

 

 

 

Title:

Vice President

 

 

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

The foregoing instrument was acknowledged before me this     day of July, 2006
by Sharon Christenbury,  as the Vice President, of 1100 West Realty, LLC, who is
either personally known to me, or has produced                       as
identification.

 

My Commission Expires:

Notary Public:

 

Sign:

 

 

 

Print:

 

 

 

64


--------------------------------------------------------------------------------




Exhibit A

Lots 7 and 8 and the North 50 feet of Lot 9, Block 80, a subdivision of BLOCK
EIGHTY OF THE ALTON BEACH REALTY COMPANY,  A PART OF THE ALTON BEACH BAY FRONT
SUBDIVISION, according to the Plat thereof recorded in Plat Book 6, at Page 12,
of the Public Records of Miami-Dade County, Florida; also described as:

Commence at the Northwest corner of West Avenue and 10th Street in Miami Beach,
Florida, said corner also being the intersection of Tangents at the Southeast
Corner of Block 80, and run Northerly along the Easterly line of said Block 80,
along the Westerly line of West Avenue, a distance of 350.00 feet to the
Southerly line of the North 50.00 feet of said Lot 9 and the Point of Beginning
(P.O.B.) of the tract of land hereinafter described:  Thence continue along the
Easterly Line of said Block 80, along the Westerly line of West Avenue, a
distance of 299.85 feet to the Northeast Corner of the above referenced Lot 7;
thence deflecting 90° 00’ 00” to the left, run Westerly along the Northerly Line
of said Lot 7, a distance of 337.96 feet to the face of a concrete bulkhead cap
and the face of deck; thence run Southerly along the face of deck and cap a
distance of 301.70 feet to the Southerly line of the North 50.00 feet of Lot 9;
thence run Easterly along the Southerly line of the North 50.00 feet of said Lot
9, a distance of 304.67 feet to the Point of Beginning.

65


--------------------------------------------------------------------------------